Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41      Desc
                 Motion to Dismiss Bankruptcy Case Page 1 of 122


   1   Donald W. Reid – SBN 281743
       LAW OFFICE OF DONALD W. REID
   2   PO Box 2227
       Fallbrook, CA 92088
   3
       (951) 777-2460
   4   don@donreidlaw.com

   5   Counsel for Creditor Karl Avetoom
   6
   7                           UNITED STATES BANKRUPTCY COURT

   8              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

   9
  10   In re

  11   ROSA FRIDMAN,                          Case No. 8:21-bk-10513-ES

  12                 Debtor.                  Chapter 7

  13                                          MOTION TO DISMISS BANKRUPTCY
                                              CASE PURSUANT TO 11 U.S.C. § 707
  14                                          WITH 180 DAY BAR TO REFILING
  15
                                              DECLARATION OF KARL AVETOOM
  16                                          IN SUPPORT THEREOF

  17                                          Hearing:
                                              Date:        April 15, 2021
  18
                                              Time:        10:30 a.m.
  19                                          Place:       Courtroom 5A
                                                           411 W. Fourth Street
  20                                                       Santa Ana, CA 92701

  21
  22
  23
  24
  25
  26
  27
  28


                                             1
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                        Desc
                 Motion to Dismiss Bankruptcy Case Page 2 of 122


   1     I.    INTRODUCTION
   2           Creditor Karl Avetoom (“Avetoom”) hereby moves to dismiss this bankruptcy case filed
   3   by debtor Rosa Fridman (“Debtor”) pursuant to 11 U.S.C. § 707. The Court should dismiss this
   4   bankruptcy case for “cause” under § 707(a) because there is no legitimate bankruptcy purpose for
   5   this case. According to Debtor’s Schedules, virtually all the scheduled debt is non-dischargeable
   6   pursuant to a prior § 727 judgment and § 523(a)(10), and there are no assets to administer for the
   7   benefit of unsecured creditors. Instead, this is a two-party dispute and Debtor filed this
   8   bankruptcy case to (1) avoid contempt proceedings against her in state court litigation, and (2)
   9   collaterally attack a stipulated judgment and consensual lien against her property. The Court
  10   should also dismiss this bankruptcy for “bad faith” under § 707(b)(3) based on the totality of
  11   circumstances.
  12           Accordingly, Avetoom respectfully requests an order dismissing this bankruptcy case
  13   pursuant to 11 U.S.C. § 707 and imposing a 180-day bar to Debtor refiling another bankruptcy
  14   case.
  15    II.    STATEMENT OF FACTS
  16           A.       The 2007 HOA Action
  17           On September 5, 2007, Moisey Fridman and Rosa Fridman (collectively, the “Fridmans”)
  18   filed a complaint against The Beach Crest Villas Homeowners Association, initiating Fridman v.
  19   The Beach Crest Villas Homeowners Association, Case No. 07CC09589 (the “2007 HOA
  20   Action”). The Fridmans were represented in the 2007 HOA Action by Robert Risbrough
  21   (“Risbrough”) of Darling & Risbrough, LLP (“D&R”).
  22           The 2007 HOA Action was tried during binding arbitration where the Fridmans prevailed
  23   and were ultimately awarded a judgment by the Orange County Superior Court in the amount of
  24   $128,821.89 on August 21, 2009 (the “HOA Judgment”).
  25           B.       The 2010 IIED Action
  26           On or about February 18, 2010, Avetoom filed a complaint against the Fridmans and other
  27   defendants for, among other things, intentional infliction of emotional distress, initiating the action
  28   Avetoom v. Arce et al., Case No. Orange County Superior Court, Case No. 30-2010-00345490 (the


                                                         2
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                       Desc
                 Motion to Dismiss Bankruptcy Case Page 3 of 122


   1   “2010 IIED Action”). In the 2010 IIED Action, Avetoom alleged that the Fridmans had engaged
   2   in racist and outrageous conduct, including xenophobic harassment and despicable statements over
   3   Avetoom’s wife’s miscarriage. The Fridmans were also represented by D&R in the 2010 IIED
   4   Action.
   5             A trial commenced on or about October 18, 2011. The jury returned a unanimous verdict
   6   against the Fridmans and in favor of Avetoom on or about October 25, 2011 and awarded damages
   7   against the Fridmans in the total amount of $1,000,000. Avetoom’s proposed judgment was
   8   lodged on or about November 2, 2011 and was signed and entered by the court on or about
   9   November 18, 2011. Said judgment was later reduced to $600,000 compensatory damages and
  10   $50,000 punitive damages (the “2011 IIED Judgment”). A copy of the 2011 IIED Judgment is
  11   attached to the Avetoom Declaration as Exhibit 1.
  12             C.     The 2012 BK Case
  13             On February 10, 2012, the Fridmans filed a voluntary Chapter 13 petition in this Court,
  14   initiating In re Moisey Fridman and Rosa Fridman, Case No. 8:12-bk-11721-ES (the “2012 BK
  15   Case”). The 2012 BK Case was converted to chapter 7 on May 24, 2012. Karl Anderson was
  16   appointed as chapter 7 trustee (“Trustee”).
  17             The Fridmans did not schedule an ownership interest in the HOA Judgment on their
  18   Schedule A/B because they had allegedly assigned it to D&R on or about April 11, 2011 (the
  19   “HOA Judgment Assignment”). This was disputed throughout the entire 2012 BK case.
  20             On November 21, 2012, D&R filed a motion in the 2012 BK Case for an order finding the
  21   HOA Judgment is not property of the Fridmans’ bankruptcy estate due to the HOA Judgment
  22   Assignment. On January 17, 2013, the Court entered an order granting the motion, finding that
  23   the HOA Judgment was not property of the estate without prejudice to the Trustee filing an
  24   avoidance action to recover the HOA Judgment.
  25             On January 25, 2013, the Court entered an order approving the sale of the Fridmans’
  26   residence located at 1100 Rutland Road, No. 7, Newport Beach, CA for $372,000. And on May
  27   31, 2013, the Court entered an order allowing the Fridmans a homestead exemption in the amount
  28   of $131,200.00.


                                                          3
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                       Desc
                 Motion to Dismiss Bankruptcy Case Page 4 of 122


   1          D.      The Property
   2          On or about May 6, 2013, and while the 2012 BK Case was pending, the Fridmans
   3   acquired a 68.3% interest in the real property located at 16542 Blackbeard Lane #304, Huntington
   4   Beach, CA 92649 (the “Property”). Title to the Property was vested initially as follows: “Moisey
   5   Fridman and Rosa Fridman, Husband and Wife as to an undivided 68.3% interest and Alex
   6   Fridman, a Single Man as to an undivided 31.7% interest, all as Tenants in Common.” A copy of
   7   the Grant Deed recorded May 21, 2013 as Doc. 2013000308409 is attached to the Avetoom
   8   Declaration as Exhibit 2.
   9          On or about October 23, 2013, the Fridmans transferred their ownership interest to a
  10   family trust as follows: “MOISEY O. FRIDMAN and ROSA A. FRIDMAN, Trustees of THE
  11   FRIDMAN FAMILY TRUST u/d/t April 14, 2000” (the “Fridman Family Trust”). A copy of the
  12   Grant Deed recorded December 26, 2013 as Doc. 2013000709838 is attached to the Avetoom
  13   Declaration as Exhibit 3.
  14          Upon the Fridmans’ acquisition of the Property, at least two liens previously recorded by
  15   Avetoom to secure the 2011 IIED Judgment attached. (Avetoom’s liens against the Property are
  16   subject to the Debtor’s pending Motion to Avoid Liens Under 11 U.S.C. § 522(f) [Doc. 13] (the
  17   “LAM”), which Avetoom intends to oppose and request a hearing. The LAM, however, contains
  18   relevant information regarding the Property and Debtor’s improper purpose in filing this
  19   bankruptcy case. Accordingly, Avetoom incorporates by reference the LAM and its exhibits.).
  20          E.      The 2013 AP and 727 Judgment
  21          On July 30, 2013, the Trustee filed an adversary complaint in the 2012 BK Case against
  22   the Fridmans to deny their discharge pursuant to 11 U.S.C. § 727(a)(2), (4), and (5), initiating
  23   Anderson v. Fridman, Case No. 8:13-ap-01253-ES (the “2013 AP”). A copy of the complaint
  24   filed in the 2013 AP is attached to the Avetoom Declaration as Exhibit 4.
  25          On or about January 30, 2015, the Fridmans stipulated to judgment in the 2013 AP (the
  26   “727 Stipulation”). And or about February 18, 2015, the Court entered an order denying the
  27   Fridmans their chapter 7 discharge (the “727 Judgment”). Copies of the 727 Stipulation and 727
  28   Judgment are attached to the Avetoom Declaration as Exhibits 5 and 6, respectively.


                                                         4
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                       Desc
                 Motion to Dismiss Bankruptcy Case Page 5 of 122


   1          On August 14, 2015, Moisey Fridman passed away. LAM at p. 87 (Death Certificate).
   2          F.      The 2015 Fraudulent Transfer Action
   3          In November 2015, Avetoom filed a fraudulent transfer complaint against Risbrough,
   4   D&R and the Fridmans to set aside and recover the HOA Judgment Assignment, initiating
   5   Avetoom v. Risbrough et al, Case No. 30-2015-00820760-CU-FR-CJC (the “2015 Fraudulent
   6   Transfer Action”). D&R settled with Avetoom on the eve of trial and the property returned.
   7          During the first day of trial, on July 9, 2019, the 2015 Fraudulent Transfer Action was
   8   settled between Avetoom and Rosa Fridman (hereinafter, the “Debtor”) whereby the Debtor as
   9   part of the terms of the Settlement consented to creation of a lien by the Settlement Agreement
  10   against her individually and her in her capacity as Trustee to her Trust, which held one asset, her
  11   condominium (the “Settlement”). A copy of the transcript for the July 9, 2019 hearing is attached
  12   to the Avetoom Declaration as Exhibit 7. The parties further agreed that the Settlement would be
  13   memorialized in a court order that would be recorded as lien against the Property to secure the
  14   outstanding monies owed to Avetoom. Avetoom Dec., Ex. 7 (Transcript) at 11:4-14.
  15          On November 14, 2019, Avetoom filed a motion to enforce the Settlement pursuant CCP §
  16   664.6. On February 13, 2020, the Superior Court granted the motion finding that the Debtor
  17   entered the Settlement in both capacities, the Settlement was a contract as a matter of California
  18   law (individually and trustee of the Fridman Family Trust) and requesting further briefing on the
  19   wording of the judgment which was to incorporate the terms of the Settlement.
  20          On August 13, 2020, and after the initial months of the pandemic passed, the Superior
  21   Court entered a judgment in the 2015 Fraudulent Transfer Action memorializing the terms of the
  22   Settlement, which Avetoom then recorded against the Property on November 19, 2020 pursuant to
  23   the parties’ stipulation (the “Recorded Stipulated Judgment”). A copy of the Recorded Stipulated
  24   Judgment is attached to the Avetoom Declaration as Exhibit 8.
  25          Thereafter, in the 2010 IIED Action and the 2015 Fraudulent Transfer Action, Avetoom
  26   proceeded with judgment debtor examinations (JDE) of the Debtor. However, the Debtor refused
  27   on multiple occasions to produce the entire Fridman Family Trust as requested by Avetoom.
  28   Accordingly, on February 22, 2021, the Superior Court in the 2010 IIED Action issued an Order to


                                                         5
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                      Desc
                 Motion to Dismiss Bankruptcy Case Page 6 of 122


   1   Show Cause re Contempt (“OSC”) against the Debtor for her violations of court orders entered on
   2   August 29, 2019 and November 16, 2020. A hearing on the OSC was scheduled for April 9, 2021.
   3   A copy of the OSC is attached to the Avetoom Declaration as Exhibit 9.
   4          G.      The 2021 BK Case
   5          On February 26, 2021, and before the hearing on the OSC could be heard, the Debtor filed
   6   this chapter 7 bankruptcy case (the “2021 BK Case”). And on March 9, 2021, the Debtor filed the
   7   LAM to avoid the liens of Avetoom against the Property.
   8          It is clear from her Schedules and LAM that Debtor filed this bankruptcy case in bad faith
   9   to (1) avoid the accountability for her continued contempt in the 2010 IIED Action, and (2)
  10   collaterally attack the consensual lien created by the Settlement of the 2015 Fraudulent Transfer
  11   Action. There is no bankruptcy purpose for this case as (1) the Debtor’s Schedule A/B does not
  12   disclose any assets that can be administered for the benefit of creditors, and (2) her Schedules D
  13   and E/F show that 99% of the scheduled debts are non-dischargeable pursuant to the 727
  14   Judgment and 11 U.S.C. § 523(a)(10). A table summarizing the claims in the 2012 BK Case
  15   versus this bankruptcy as well as the relevant Schedule excerpts are attached to the Avetoom
  16   Declaration as Exhibit 10. Thus, creditors will not receive a distribution and Debtor will not
  17   receive a discharge. Therefore, the Court must conclude that the Debtor filed this bankruptcy case
  18   in bad faith and dismiss it pursuant to 11 U.S.C. § 707.
  19   III.   ARGUMENT
  20          A.      Cause Exists to Dismiss this BK Case Pursuant to 11 U.S.C. § 707(a)
  21          A Court may dismiss a Chapter 7 case after notice and hearing for cause. The
  22   determination of “cause” for dismissal under 11 U.S.C. § 707(a) rests within the sound discretion
  23   of the court. In re Padilla, 214 B.R. 496 (9th Cir. BAP 1997) aff'd 222 F.3d 1184 (9th Cir. 2000).
  24   Dismissal for cause is designed to allow the bankruptcy court to maintain the integrity of the
  25   bankruptcy process. In re Motaharnia, 215 B.R. 63 (Bankr. C.D. Cal. 1997). A creditor has
  26   standing to seek dismissal for “cause” under § 707(a). All United Ins. Co. v. Krasnoff (In re
  27   Venegas), 623 B.R. 555, 561 (B.A.P. 9th Cir. 2020) (citing In re Sherman, 491 F.3d 948, 965 (9th
  28   Cir. 2007) (holding creditors have standing to seek dismissal under § 707(a) as a bankruptcy filing


                                                        6
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                          Desc
                 Motion to Dismiss Bankruptcy Case Page 7 of 122


   1   affects creditors' rights to enforce debts)).
   2             The statute defines cause as “including” the following: (1) unreasonable delay by the
   3   debtor that is prejudicial to creditors; (2) nonpayment of any fees or charges required under
   4   chapter 123 of title 28; and (3) failure of the debtor in a voluntary case to file, within fifteen days
   5   or such additional time as the court may allow after the filing of the petition commencing such
   6   case, the information required by paragraph (1) of section 521. 11 U.S.C. § 707(a). This list of
   7   “causes” is not exhaustive. 11 U.S.C. § 102(3) (defining “including” to be “not limiting”).
   8             Here, cause exists to dismiss this bankruptcy case because she filed it for improper
   9   purposes. In the 2012 BK Case, which just closed, Debtor admittedly hindered, delayed and
  10   defrauded her creditors for years and was denied a discharge. Now she is back at it again. This
  11   new bankruptcy case does not fulfil any function intended by Congress to give an “honest” debtor
  12   a “fresh start.” Instead, it is the continuation of a longstanding two-party dispute between
  13   Avetoom and the Debtor. This bankruptcy case should be dismissed so that their disputes can be
  14   litigated in the Superior Court.
  15             Courts have found dismissal appropriate under § 707(a) where a bankruptcy case becomes
  16   a two-party dispute that can be litigated in other forums. See, e.g., In re U.S. Voting Machines,
  17   Inc., 2007 WL 4287526 at *6-8 (N.D. Cal. 2007) (affirming dismissal under § 707(a) as a two-
  18   party dispute that would waste judicial resources). See also In re Silberkraus, 253 B.R. 890, 906
  19   (Bankr. C.D. Cal. 2000) (noting that “two party disputes in state court (or federal district court)
  20   should be resolved through the normal litigation process in those forums”). That is certainly the
  21   case here. Debtor is again using a Chapter 7 to avoid litigation (and contempt proceedings) in the
  22   2010 IIED Action and to collaterally attack the Recorded Stipulated Judgment in the 2015
  23   Fraudulent Transfer Action.
  24             Therefore, this bankruptcy case should be dismissed for cause pursuant to 11 U.S.C. §
  25   707(a).
  26             B.     Cause Exists to Dismiss this BK Case Pursuant to 11 U.S.C. § 707(b)
  27             Alternatively, this case should be dismissed for bad faith pursuant to 11 U.S.C. §
  28   707(b)(3), which provides: “[a]fter notice and a hearing, the court, on its own motion or on a


                                                          7
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                          Desc
                 Motion to Dismiss Bankruptcy Case Page 8 of 122


   1   motion … or any party in interest, may dismiss a case filed by an individual debtor under this
   2   chapter whose debts are primarily consumer debts, or, … if it finds that the granting of relief
   3   would be an abuse of the provisions of this chapter.”
   4          Section 707(b)(3) only applies to cases where the debtor has primarily “consumer debts.”
   5   In her petition, the Debtor represents that she has primarily “consumer debts”. Doc. 1 (Petition) at
   6   9. Assuming this is true, then this bankruptcy case should be dismissed under § 707(b)(3) for bad
   7   faith. When deciding whether dismissal is warranted under § 707(b), courts may consider the
   8   following factors:
   9                  First, the Court must evaluate whether, in light of all the relevant
                      facts and circumstances, it appears that the debtor's intention in
  10                  filing a bankruptcy petition is inconsistent with the Chapter 7 goals
                      of providing a “fresh start” to debtors and maximizing the return to
  11                  creditors. …. In making this determination, the Court will consider
  12                  the following factors: (1) whether the debtor has a likelihood of
                      sufficient future income to fund a Chapter 11, 12, or 13 plan which
  13                  would pay a substantial portion of the unsecured claims; (2) whether
                      the debtor's petition was filed as a consequence of illness, disability,
  14                  unemployment, or some other calamity; (3) whether the schedules
                      suggest the debtor obtained cash advancements and consumer goods
  15
                      on credit exceeding his or her ability to repay them; (4) whether the
  16                  debtor's proposed family budget is excessive or extravagant; (5)
                      whether the debtor's statement of income and expenses is
  17                  misrepresentative of the debtor's financial condition; (6) whether the
                      debtor has engaged in eve-of-bankruptcy purchases; (7) whether the
  18                  debtor has a history of bankruptcy petition filings and case
                      dismissals; (8) whether the debtor intended to invoke the automatic
  19
                      stay for improper purposes, such as for the sole objective of
  20                  defeating state court litigation; and (9) whether egregious behavior
                      is present. …. As in Chapter 11 and Chapter 13 cases, this Court
  21                  finds that no single criterion should be considered dispositive, but
                      rather all of the facts in a case must be evaluated. … Finally, the
  22                  Court also concludes that neither malice nor fraudulent intent by the
  23                  debtor is required for a finding of bad faith under § 707(b)(3).
       In re Mitchell, 357 B.R. 142, 154–55 (Bankr. C.D. Cal. 2006) (citations omitted). The applicable
  24
       factors above favor dismissal under § 707(b).
  25
              First, this bankruptcy case is inconsistent with the policy goals of providing a “fresh start”
  26
       to debtors and maximizing the return to creditors. As stated above, the Debtor has already waived
  27
       discharge of 99% of the debt scheduled in her current petition. And her Schedules indicate this is
  28


                                                         8
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                         Desc
                 Motion to Dismiss Bankruptcy Case Page 9 of 122


   1   a no-asset bankruptcy case.
   2          Second, this bankruptcy case was not filed as a consequence of illness, disability,
   3   unemployment, or some other calamity. Rather, the Debtor filed this bankruptcy case to avoid
   4   contempt proceedings in state court litigation and collaterally attack the Stipulated Judgment
   5   recorded against the Property.
   6          Third, the Debtor has a history of bankruptcy filings with her most recent case, the 2012
   7   BK Case, closing days after this case was filed.
   8          Finally, egregious behavior is present as the Debtor stipulated to the 727 Judgment in the
   9   2012 BK Case and filed this bankruptcy case for non-bankruptcy purposes.
  10          Accordingly, the totality of the circumstances demonstrates this case was filed in bad faith
  11   and should also be dismissed under § 707(b)(3).
  12          C.      Debtor Should Be Barred From Refiling for Bankruptcy for 180 Days
  13          Section 349(a) of the Bankruptcy Code empowers bankruptcy courts to enjoin future
  14   filings if cause exists to do. 11 U.S.C. § 349(a). That section provides that dismissal of a case does
  15   not prejudice the debtor with regard to the filing of a subsequent petition, “[u]nless the court, for
  16   cause, orders otherwise.” Id. Accordingly, where cause exists, the court may restrict the debtor
  17   from future filings. In re Leavitt, 171 F.3d 1219, 1223-24 (9th Cir. 1999). In addition, § 105(a)
  18   permits a bankruptcy court to enter any order necessary to carry out the provisions of the Code and
  19   to prevent an abuse of the bankruptcy process. 11 U.S.C. § 105(a).
  20          It is patently clear that the Debtor has no intention of accessing bankruptcy protection for
  21   any legitimate purposes. Virtually all her debt (99%) is already nondischargeable and there are no
  22   assets to administer for the benefit of creditors. This is solely a two-party dispute between
  23   Avetoom and the Debtor that should be litigated in the Superior Court. Give the Debtor’s long
  24   history of dishonest and abusive behavior, the Court should issue an order prohibiting her from
  25   refiling for bankruptcy in any chapter absent prior permission of this court. In re Leavitt, 171 F.3d
  26   at 1223-24 (9th Cir. 1999).
  27          ///
  28          ///


                                                          9
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                      Desc
                Motion to Dismiss Bankruptcy Case Page 10 of 122


   1   IV.    CONCLUSION
   2          For all these reasons, Avetoom respectfully requests this Court enter an order (1) granting
   3   this Motion, (2) dismiss the chapter 7 bankruptcy case pursuant to 11 U.S.C. § 707, (3) enjoin the
   4   Debtor from refiling any case under any chapter for the next 180 days after dismissal of this
   5   action, and (4) granting any further relief it deems proper and just.
   6
   7                                                      Respectfully submitted by,
   8                                                      LAW OFFICE OF DONALD W. REID
   9   Dated: March 23, 2021
                                                          By: /s/Donald W. Reid
  10                                                      Donald W. Reid, Counsel for Karl Avetoom
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                         10
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                        Desc
                Motion to Dismiss Bankruptcy Case Page 11 of 122


   1                               DECLARATION OF KARL AVETOOM
   2          I, Karl Avetoom, am a creditor of Rosa Fridman (“Debtor”), the chapter 7 debtor in this
   3   bankruptcy case. I have personal knowledge of the facts stated herein. I make this declaration in
   4   support of the Motion to Dismiss Bankruptcy Case Pursuant 11 U.S.C. § 707 With 180 Day Bar to
   5   Refiling (“Motion”), to which this declaration is attached. Any capitalized terms not otherwise
   6   defined herein have the same meanings as they do in the Motion.
   7          A.      The 2007 HOA Action
   8          1.      On September 5, 2007, Moisey Fridman and Rosa Fridman (collectively, the
   9   “Fridmans”) filed a complaint against The Beach Crest Villas Homeowners Association, initiating
  10   Fridman v. The Beach Crest Villas Homeowners Association, Case No. 07CC09589 (the “2007
  11   HOA Action”). The Fridmans were represented in the 2007 HOA Action by Robert Risbrough
  12   (“Risbrough”) of Darling & Risbrough, LLP (“D&R”).
  13          2.      The 2007 HOA Action was tried during binding arbitration where the Fridmans
  14   prevailed and were ultimately awarded a judgment by the Orange County Superior Court in the
  15   amount of $128,821.89 on August 21, 2009 (the “HOA Judgment”).
  16          B.      The 2010 IIED Action
  17          3.      On or about February 18, 2010, I filed a complaint against the Fridmans and other
  18   defendants for, among other things, intentional infliction of emotional distress, initiating the action
  19   Avetoom v. Arce et al., Case No. Orange County Superior Court, Case No. 30-2010-00345490 (the
  20   “2010 IIED Action”). In the 2010 IIED Action, I alleged that the Fridmans had engaged in racist
  21   and outrageous conduct, including xenophobic harassment and despicable statements over my
  22   wife’s miscarriage. The Fridmans were initially represented by D&R in the 2010 IIED Action.
  23          4.      A trial commenced on or about October 18, 2011. The jury returned a unanimous
  24   verdict against the Fridmans and in favor of me on or about October 25, 2011 and awarded
  25   damages against the Fridmans in the total amount of $1,000,000. My proposed judgment was
  26   lodged on or about November 2, 2011 and was signed and entered by the court on or about
  27   November 18, 2011. Said judgment was later reduced to $600,000 compensatory damages and
  28


                                                         11
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                    Desc
                Motion to Dismiss Bankruptcy Case Page 12 of 122


   1   $50,000 punitive damages (the “2011 IIED Judgment”). A copy of the 2011 IIED Judgment is
   2   attached hereto as Exhibit 1.
   3          C.      The 2012 BK Case
   4          5.      On February 10, 2012, the Fridmans filed a voluntary Chapter 13 petition in this
   5   Court, initiating In re Moisey Fridman and Rosa Fridman, Case No. 8:12-bk-11721-ES (the “2012
   6   BK Case”). The 2012 BK Case was converted to chapter 7 on May 24, 2012. Karl Anderson was
   7   appointed as chapter 7 trustee (“Trustee”).
   8          6.      The Fridmans did not schedule an ownership interest in the HOA Judgment on their
   9   Schedule A/B because they had allegedly assigned it to D&R on or about April 11, 2011 (the
  10   “HOA Judgment Assignment”). This was disputed throughout the entire 2012 BK case.
  11          7.      On November 21, 2012, D&R filed a motion in the 2012 BK Case for an order
  12   finding the HOA Judgment is not property of the Fridmans’ bankruptcy estate due to the HOA
  13   Judgment Assignment. On January 17, 2013, the Court entered an order granting the motion,
  14   finding that the HOA Judgment was not property of the estate without prejudice to the Trustee
  15   filing an avoidance action to recover the HOA Judgment.
  16          8.      On January 25, 2013, the Court entered an order approving the sale of the
  17   Fridmans’ residence located at 1100 Rutland Road, No. 7, Newport Beach, CA for $372,000. And
  18   on May 31, 2013, the Court entered an order allowing the Fridmans a homestead exemption in the
  19   amount of $131,200.00.
  20          D.      The Property
  21          9.      On or about May 6, 2013, and while the 2012 BK Case was pending, the Fridmans
  22   acquired a 68.3% interest in the real property located at 16542 Blackbeard Lane #304, Huntington
  23   Beach, CA 92649 (the “Property”). Title to the Property was vested initially as follows: “Moisey
  24   Fridman and Rosa Fridman, Husband and Wife as to an undivided 68.3% interest and Alex
  25   Fridman, a Single Man as to an undivided 31.7% interest, all as Tenants in Common.” A copy of
  26   the Grant Deed recorded May 21, 2013 as Doc. 2013000308409 is attached hereto as Exhibit 2.
  27          10.     On or about October 23, 2013, the Fridmans transferred their ownership interest to
  28   a family trust as follows: “MOISEY O. FRIDMAN and ROSA A. FRIDMAN, Trustees of THE


                                                       12
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                       Desc
                Motion to Dismiss Bankruptcy Case Page 13 of 122


   1   FRIDMAN FAMILY TRUST u/d/t April 14, 2000” (the “Fridman Family Trust”). A copy of the
   2   Grant Deed recorded December 26, 2013 as Doc. 2013000709838 is attached hereto as Exhibit 3.
   3           11.     Upon the Fridmans’ acquisition of the Property, at least two liens previously
   4   recorded by me to secure the 2011 IIED Judgment attached. (My liens against the Property are
   5   subject to the Debtor’s pending Motion to Avoid Liens Under 11 U.S.C. § 522(f) [Doc. 13] (the
   6   “LAM”), which I intend to oppose and request a hearing. The LAM, however, contains relevant
   7   information regarding the Property and Debtor’s improper purpose in filing this bankruptcy case.
   8   Accordingly, I incorporate by reference the LAM and its exhibits.).
   9           E.      The 2013 AP and 727 Judgment
  10           12.     On July 30, 2013, the Trustee filed an adversary complaint in the 2012 BK Case
  11   against the Fridmans to deny their discharge pursuant to 11 U.S.C. § 727(a)(2), (4), and (5),
  12   initiating Anderson v. Fridman, Case No. 8:13-ap-01253-ES (the “2013 AP”). A copy of the
  13   complaint filed in the 2013 AP is attached hereto as Exhibit 4.
  14           13.     On or about January 30, 2015, the Fridmans stipulated to judgment in the 2013 AP
  15   (the “727 Stipulation”). And or about February 18, 2015, the Court entered an order denying the
  16   Fridmans their chapter 7 discharge (the “727 Judgment”). Copies of the 727 Stipulation and 727
  17   Judgment are attached hereto as Exhibits 5 and 6, respectively.
  18           14.     On August 14, 2015, Moisey Fridman passed away. LAM at p. 87 (Death
  19   Certificate).
  20           F.      The 2015 Fraudulent Transfer Action
  21           15.     In November 2015, I filed a fraudulent transfer complaint against Risbrough, D&R
  22   and the Fridmans to set aside and recover the HOA Judgment Assignment, initiating Avetoom v.
  23   Risbrough et al, Case No. 30-2015-00820760-CU-FR-CJC (the “2015 Fraudulent Transfer
  24   Action”). D&R settled with me on the eve of trial and the property returned.
  25           16.     During the first day of trial, on July 9, 2019, the 2015 Fraudulent Transfer Action
  26   was settled between Rosa Fridman (hereinafter, the “Debtor”) and me whereby the Debtor as part
  27   of the terms of the Settlement consented to creation of a lien by the Settlement Agreement against
  28   her individually and her in her capacity as Trustee to her Trust, which held one asset, the Property


                                                        13
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                       Desc
                Motion to Dismiss Bankruptcy Case Page 14 of 122


   1   (the “Settlement”). A copy of the transcript for the July 9, 2019 hearing is attached hereto as
   2   Exhibit 7. The parties further agreed that the Settlement would be memorialized in a court order
   3   that would be recorded as lien against the Property to secure the outstanding monies owed to me.
   4   Ex. 7 (Transcript) at 11:4-14.
   5          17.     On November 14, 2019, I filed a motion to enforce the Settlement pursuant CCP §
   6   664.6. On February 13, 2020, the Superior Court granted the motion finding that the Debtor
   7   entered the Settlement in both capacities, the Settlement was a contract as a matter of California
   8   law (individually and trustee of the Fridman Family Trust) and requesting further briefing on the
   9   wording of the judgment which was to incorporate the terms of the Settlement.
  10          18.     On August 13, 2020, and after the initial months of the pandemic passed, the
  11   Superior Court entered a judgment in the 2015 Fraudulent Transfer Action memorializing the
  12   terms of the Settlement, which I then recorded against the Property on November 19, 2020
  13   pursuant to the parties’ stipulation (the “Recorded Stipulated Judgment”). A copy of the Recorded
  14   Stipulated Judgment is attached hereto as Exhibit 8.
  15          19.     Thereafter, in the 2010 IIED Action and the 2015 Fraudulent Transfer Action, I
  16   proceeded with judgment debtor examinations (JDE) of the Debtor. However, the Debtor refused
  17   on multiple occasions to produce the entire Fridman Family Trust as requested by me.
  18   Accordingly, on February 22, 2021, the Superior Court in the 2010 IIED Action issued an Order to
  19   Show Cause re Contempt (“OSC”) against the Debtor for her violations of court orders entered on
  20   August 29, 2019 and November 16, 2020. A hearing on the OSC was scheduled for April 9, 2021.
  21   A copy of the OSC is attached hereto as Exhibit 9.
  22          G.      The 2021 BK Case
  23          20.     On February 26, 2021, and before the hearing on the OSC could be held, the
  24   Debtor filed this chapter 7 bankruptcy case (the “2021 BK Case”). And on March 9, 2021, the
  25   Debtor filed the LAM to avoid my liens against the Property.
  26          21.     I believe it is clear from her Schedules and LAM that Debtor filed this bankruptcy
  27   case in bad faith to (1) avoid the accountability for her continued contempt in the 2010 IIED
  28   Action, and (2) collaterally attack the consensual lien created by the Settlement of the 2015


                                                        14
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                      Desc
                Motion to Dismiss Bankruptcy Case Page 15 of 122


   1   Fraudulent Transfer Action. There is no bankruptcy purpose for this case as (1) the Debtor’s
   2   Schedule A/B does not disclose any assets that can be administered for the benefit of creditors,
   3   and (2) her Schedules D and E/F show that 99% of the scheduled debts are non-dischargeable
   4   pursuant to the 727 Judgment and 11 U.S.C. § 523(a)(10). A table summarizing the claims in the
   5   2012 BK Case versus this bankruptcy as well as the relevant Schedule excerpts are attached hereto
   6   as Exhibit 10. Thus, creditors will not receive a distribution and Debtor will not receive a
   7   discharge.
   8          22.     Therefore, I believe the Debtor filed this bankruptcy case in bad faith and it should
   9   be dismissed pursuant to 11 U.S.C. § 707.
  10
  11          I declare under the penalty of perjury of the laws of the United States of America that the
  12   foregoing is true and correct.
  13
  14   Executed: March 23, 2021 in Newport Beach, CA                By:
  15                                                                Karl Avetoom
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                        15
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 16 of 122




                           Exhibit 1
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 17 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 18 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 19 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 20 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 21 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 22 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 23 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 24 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 25 of 122




                           Exhibit 2
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 26 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 27 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 28 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 29 of 122




                           Exhibit 3
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 30 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 31 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 32 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 33 of 122




                           Exhibit 4
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 1 of
                                                      Page
                                                         18 34 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 2 of
                                                      Page
                                                         18 35 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 3 of
                                                      Page
                                                         18 36 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 4 of
                                                      Page
                                                         18 37 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 5 of
                                                      Page
                                                         18 38 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 6 of
                                                      Page
                                                         18 39 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 7 of
                                                      Page
                                                         18 40 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 8 of
                                                      Page
                                                         18 41 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                     Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   Bankruptcy Page
                                               Case 9 of
                                                      Page
                                                         18 42 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case10 Page
                                                      of 18 43 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case11 Page
                                                      of 18 44 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case12 Page
                                                      of 18 45 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case13 Page
                                                      of 18 46 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case14 Page
                                                      of 18 47 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case15 Page
                                                      of 18 48 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case16 Page
                                                      of 18 49 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case17 Page
                                                      of 18 50 of 122
Case
 Case8:21-bk-10513-ES
       8:13-ap-01253-ES DocDoc15-1
                               1 Filed
                                    Filed07/30/13
                                          03/23/21 Entered
                                                    Entered07/30/13
                                                             03/23/2115:01:02
                                                                      21:11:41 Desc
                                                                                Desc
                 Motion to Dismiss
                           Main Document
                                   BankruptcyPage
                                               Case18 Page
                                                      of 18 51 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 52 of 122




                           Exhibit 5
Case
 Case8:21-bk-10513-ES
      8:13-ap-01253-ES DocDoc15-1  Filed02/09/15
                              73 Filed   03/23/21 Entered
                                                   Entered02/09/15
                                                           03/23/2116:02:50
                                                                    21:11:41 Desc
                                                                              Desc
                Motion to Dismiss Bankruptcy
                           Main Document     Case   Page
                                              Page 1 of 5 53 of 122
Case
 Case8:21-bk-10513-ES
      8:13-ap-01253-ES DocDoc15-1  Filed02/09/15
                              73 Filed   03/23/21 Entered
                                                   Entered02/09/15
                                                           03/23/2116:02:50
                                                                    21:11:41 Desc
                                                                              Desc
                Motion to Dismiss Bankruptcy
                           Main Document     Case   Page
                                              Page 2 of 5 54 of 122
Case
 Case8:21-bk-10513-ES
      8:13-ap-01253-ES DocDoc15-1  Filed02/09/15
                              73 Filed   03/23/21 Entered
                                                   Entered02/09/15
                                                           03/23/2116:02:50
                                                                    21:11:41 Desc
                                                                              Desc
                Motion to Dismiss Bankruptcy
                           Main Document     Case   Page
                                              Page 3 of 5 55 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 56 of 122




                           Exhibit 6
     Case
      Case8:21-bk-10513-ES
           8:13-ap-01253-ES DocDoc15-1  Filed02/18/15
                                   74 Filed   03/23/21 Entered
                                                        Entered02/18/15
                                                                03/23/2112:09:08
                                                                         21:11:41 Desc
                                                                                   Desc
                     Motion to Dismiss Bankruptcy Case   Page
                                 Main Document Page 1 of 2    57 of 122



 1   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     IRV M. GROSS (SBN 53659)
 2   10250 Constellation Boulevard, Suite 1700                             FILED & ENTERED
     Los Angeles, CA 90067
 3   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244                                                  FEB 18 2015
 4   Email: img@lnbyb.com
 5                                                                         CLERK U.S. BANKRUPTCY COURT
     Attorneys for Karl Anderson, Chapter 7 Trustee                        Central District of California
                                                                           BY steinber DEPUTY CLERK

 6

 7                             UNITED STATES BANKRUPTCY COURT

 8                              CENTRAL DISTRICT OF CALIFORNIA

 9                                        SANTA ANA DIVISION

10   In re:                                             Bk. No. 8:12-bk-11721-ES
11   MOISEY O. FRIDMAN and ROSA A.                      Chapter 7
     FRIDMAN,
12                                                      Adv. No. 8:13-ap-01253-ES
13                           Debtors.
                                                        JUDGMENT DENYING THE
14   _______________________________________            DEBTORS THEIR DISCHARGES

15   KARL ANDERSON, CHAPTER 7 TRUSTEE,                  Trial Date: January 29, 2015
                                                        Time: 9:30 a.m.
16                           Plaintiff,                 Courtroom: 5A

17                      v.
18   MOISEY O. FRIDMAN and ROSA A.
     FRIDMAN,
19                   Defendants.
20

21
              The above-referenced adversary proceeding (the “Adversary Proceeding”) came on for
22
     trial on January 29, 2015. Appearances were as noted on the record.
23
               The Debtors, Moisey O. Fridman and Rosa A. Fridman, and each of them, having stated
24
     on the record that they agreed to have judgment in the Adversary Proceeding entered against
25

26

27
     DALLAS 1796792v2
28
     Case
      Case8:21-bk-10513-ES
           8:13-ap-01253-ES DocDoc15-1  Filed02/18/15
                                   74 Filed   03/23/21 Entered
                                                        Entered02/18/15
                                                                03/23/2112:09:08
                                                                         21:11:41 Desc
                                                                                   Desc
                     Motion to Dismiss Bankruptcy Case   Page
                                 Main Document Page 2 of 2    58 of 122


 1   them, and each of them, as set forth below, and the Court having considered the Stipulation for

 2   Entry of Judgment Denying the Debtors Their Discharges (the “Stipulation”) filed herein,
 3           IT IS HEREBY ORDERED AND ADJUDGED:
 4           1. The Stipulation is approved in its entirety;
 5
             2. A judgment on the Complaint and on each Claim for Relief set forth therein (the
 6
                 “Judgment”) in the Adversary Proceeding is awarded to, and shall be entered in favor
 7
                 of, Plaintiff Karl Anderson, the duly appointed and acting Chapter 7 trustee in this
 8
                 bankruptcy case (“Trustee”), and against Moisey O. Fridman and Rosa A. Fridman,
 9
                 and each of them, the Debtors in this bankruptcy case. Pursuant to the Judgment,
10
                 Debtors Moisey O. Fridman and Rosa A. Fridman, and each of them, shall be and are
11
                 denied their respective discharges in bankruptcy.
12

13           3. Nothing in this Judgment does or shall affect any rights the Trustee may have with

14               respect to any person or entity other than the Debtors, Moisey O. Fridman and Rosa

15               A. Fridman.

16                                                  ###

17

18

19

20

21

22         Date: February 18, 2015

23

24

25

26

27
                                                     -2-
     DALLAS 1796792v2
28
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 59 of 122




                           Exhibit 7
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 60 of 122

 1               SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2               COUNTY OF ORANGE - CENTRAL JUSTICE CENTER
 3                           DEPARTMENT C-18
 4
        KARL AVETOOM, AN INDIVIDUAL,                   )
 5                                                     )
                                    PLAINTIFF,         )
 6                                                     )
                  VS.                                  ) CASE NO. 30-2015-
 7                                                     ) 00820760-CU-FR-CJC
        ROBERT RISBROUGH, AN INDIVIDUAL;               )
 8      DARLING & RISBROUGH, LLP, A                    )
        CALIFORNIA LIMITED LIABILITY                   )
 9      PARTNERSHIP; MOISEY FRIDMAN, AN                )
        INDIVIDUAL, ROSA FRIDMAN, AN                   )
10      INDIVIDUAL, AND AS TRUSTEE FOR THE             )
        MOISEY FRIDMAN AND ROSA FRIDMAN                )
11      TRUST, AND THE FRIDMAN FAMILY                  )
        TRUST, AND DOES 1 THROUGH 20                   )
12      INCLUSIVE,                                     )
                                     DEFENDANTS. )
13      _____________________________________)
14
15                   HONORABLE THEODORE R. HOWARD, JUDGE
16                  REPORTER'S TRANSCRIPT OF PROCEEDINGS
17                              JULY 9, 2019
18
19
20
21
22
23
24
25                         MARY WEBB, CSR # 4347
26                         OFFICIAL REPORTER PRO TEMPORE


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 61 of 122

 1        APPEARANCES:
 2        FOR PLAINTIFF:      CHARLES L. MURRAY, III, ESQ.
 3                            444 SOUTH FLOWER STREET, SUITE 2530
 4                            LOS ANGELES, CALIFORNIA 90071
 5                            (213) 627-5983
 6
 7        FOR DEFENDANTS: MORKI & ASSOCIATES
 8                            BY: BRAD A. MOKRI, ESQ.
 9                            1851 EAST FIRST STREET, SUITE 900
10                            SANTA ANA, CALIFORNIA 92705
11                            (714)619-9395
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 62 of 122

 1                              I N D E X

 2
 3                             JULY 9, 2019

 4
 5             CHRONOLOGICAL AND ALPHABETICAL INDEX OF WITNESSES

 6
 7                                (NONE.)

 8
 9
10
11                            E X H I B I T S

12
13                              (NONE OFFERED.)

14
15
16
17
18
19
20
21
22
23
24
25
26


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 63 of 122
                                                                                 1

 1            SANTA ANA; CALIFORNIA; TUESDAY, JULY 9, 2019

 2                               AFTERNOON SESSION

 3
 4                       (THE FOLLOWING PROCEEDINGS WERE HELD

 5                         IN OPEN COURT:)

 6
 7              THE COURT:    WE ARE ON THE RECORD AGAIN IN THE

 8      MATTER OF AVETOOM VS. RISBROUGH -- IT CHANGED THE NAME --

 9      FRIDMAN.    I'M SORRY.

10                       APPEARANCES, COUNSEL?

11              MR. MURRAY:    YES.     CHARLES MURRAY ON BEHALF OF

12      PLAINTIFF.

13              MR. MOKRI:    GOOD AFTERNOON,         YOUR HONOR. BRAD

14      MOKRI ON BEHALF OF DEFENDANT ROSA FRIDMAN, INDIVIDUALLY,

15      AND AS THE TRUSTEE.      I HAVE AT THE COUNSEL TABLE

16      MISS ROSA FRIDMAN.

17                       I, ALSO, HAVE VAL FRIDMAN, WHICH IS THE

18      SON OF ROSA FRIDMAN, WHICH WILL HELP IN CASE MISS FRIDMAN

19      HAS SOME LANGUAGE BARRIER OR DOESN'T UNDERSTAND IT.

20              THE COURT:    OH, WHAT LANGUAGE?

21              MR. MOKRI:    RUSSIAN.

22              THE COURT:    OKAY. THANK YOU, VERY MUCH. I

23      UNDERSTAND THERE HAS BEEN A SETTLEMENT REACHED?

24              MR. MURRAY:    YES.

25              MR. MOKRI:    YES, YOUR HONOR.

26              THE COURT:    WHO IS GOING TO RECITE THE TERMS OF


                                 Veritext Legal Solutions
                                      866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 64 of 122
                                                                                 2

 1      THE SETTLEMENT?

 2              MR. MOKRI:    I'LL PUT THE TERMS ON.

 3              MR. MURRAY:    I PROBABLY HAD AS WE DISCUSSED.

 4              MR. MOKRI:    THE PARTIES, ROSA FRIDMAN, REPRESENT

 5      THAT THE PROPERTY COMMONLY KNOWN AS 16542 BLACKBIRD LANE,

 6      NUMBER 304, HUNTINGTON BEACH, CALIFORNIA, ZIP CODE 92649,

 7      IS OWNED BY FRIDMAN FAMILY TRUST AS PROVIDED IN A

 8      DECLARATION OF TRUST FOR THE FRIDMAN FAMILY TRUST

 9      ESTABLISHED ON APRIL 14TH, 2000.

10                         ROSA FRIDMAN STIPULATE THAT THE JUDGMENT

11      IN CASE AVETOOM VERSUS ARCE, A-R-C-E, CASE NUMBER

12      30-2010-00345490 IS VALID AGAINST HER INDIVIDUALLY AND AS

13      TRUSTEE OF FRIDMAN FAMILY TRUST.

14                       ROSA FRIDMAN REPRESENTS THAT THE ONLY

15      PROPERTY IN FRIDMAN FAMILY TRUST IS THE PROPERTY COMMONLY

16      KNOWN AS 16542 BLACKBIRD LANE, NUMBER 304, HUNTINGTON

17      BEACH, CALIFORNIA.

18                       THE PROPERTY HELD IN THE TRUST AS FOLLOWS:

19      68.3 PERCENT INTEREST BELONG TO ROSA FRIDMAN AND THE

20      REMAINDER OF THE INTEREST BELONGS TO ALEX FRIDMAN.

21                       PARTIES AGREE THAT ALEX FRIDMAN INTEREST

22      IS NOT AFFECTED BY THE JUDGMENT.

23                       PARTIES AGREE TO A MUTUAL RELEASE WITH

24      1542 WAIVER AND DISMISSAL OF THE CASE WITH PREJUDICE WITH

25      A COURT RETAINING JURISDICTION UNDER CCP 664.6.

26                       THE PARTIES AGREE THAT WE WILL NOT FILE


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 65 of 122
                                                                                 3

 1      ANY LEGAL ACTION AGAINST EACH OTHER OR FAMILY OF EACH

 2      OTHER.

 3                       PARTIES REPRESENT THAT THEY HAVE THE

 4      AUTHORITY TO ENTER INTO THIS SETTLEMENT AGREEMENT.

 5               MR. MURRAY:    AND THE PARTIES FURTHER AGREE THAT

 6      THE DISMISSAL WILL BE, THE DISMISSAL WITH PREJUDICE WILL

 7      BE ENTERED UPON THE COURT EXECUTING AN ORDER REFLECTING

 8      THE SETTLEMENT AGREEMENT.

 9                       THE PURPOSE OF THE ORDER, YOUR HONOR, IS

10      SO THE PLAINTIFF COULD REDUCE THE SETTLEMENT AGREEMENT TO

11      AN ORDER AND THEN RECORD IT WITH THE COUNTY RECORDER'S

12      OFFICE.

13               MR. MOKRI:    YES, YOUR HONOR.

14               THE COURT:    ALL RIGHT.      DO YOU WANT TO INQUIRE OF

15      YOUR CLIENTS FIRST?

16               MR. MOKRI:    YES.   IS IT OKAY IF MY CLIENT SIT

17      DOWN, YOUR HONOR?

18               THE COURT:    IT IS.

19               MR. MOKRI:    THANK YOU.

20                       MISS FRIDMAN, YOU HEARD ME PUTTING THE

21      SETTLEMENT AGREEMENT AND THE TERMS OF THE SETTLEMENT ON

22      THE RECORD AND READ IT FOR THE JUDGE; DO YOU UNDERSTAND

23      THE TERMS?

24                       DO YOU AGREE WITH THE TERMS OF THE

25      SETTLEMENT AGREEMENT?      IN ENGLISH.

26               MS. FRIDMAN:    YES.


                                 Veritext Legal Solutions
                                      866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 66 of 122
                                                                                 4

 1              THE COURT:    THANK YOU.

 2              MR. MOKRI:    DO YOU AGREE THAT YOU ARE NOT GOING TO

 3      TRY AND YOU UNDERSTAND ALL THE TERMS OF THE SETTLEMENT

 4      AGREEMENT?

 5              MS. FRIDMAN:    NOT REALLY CLEAR BUT I UNDERSTAND,

 6      YES.

 7              MR. MOKRI:    NOTHING FURTHER, YOUR HONOR.

 8              THE COURT:    DO YOU WANT TO INQUIRE OF YOUR CLIENT?

 9              MR. MURRAY:    YES. MR. AVETOOM, DID YOU HEAR THE

10      RECITATION OF THE SETTLEMENT AGREEMENTS READ ON THE

11      RECORD?

12              MR. AVETOOM:    YES, I DID.

13              MR. MURRAY:    DO YOU PLAN ON PREPARING A PROPOSED

14      JUDGMENT INCOMPLIANCE WITH THE SETTLEMENT AGREEMENT?

15              MR. AVETOOM:    YES, I WILL.

16              MR. MURRAY:    DO YOU AGREE TO THE TERMS OF THE

17      SETTLEMENT AGREEMENT?

18              MR. AVETOOM:    YES, I DO.

19              MR. MURRAY:    DO YOU HAVE ANY QUESTIONS REGARDING

20      THE SETTLEMENT AGREEMENT?

21              MR. AVETOOM:    JUST TO CLARIFY IT IS BLACKBEARD

22      LANE AND NOT BLACKBIRD LANE.

23              THE COURT:    IS THAT AGREED, COUNSEL?

24              MR. MURRAY:    YES.

25              MR. MOKRI:    YES, YOUR HONOR.

26              MR. MURRAY:    ARE THERE ANY OTHER QUESTIONS THAT


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41    Desc
                Motion to Dismiss Bankruptcy Case Page 67 of 122
                                                                                  5

 1      YOU HAVE OR CONCERNS ABOUT THE SETTLEMENT AGREEMENT?

 2              MR. AVETOOM:    NO.

 3              MR. MURRAY:    ARE YOU ENTERING THE SETTLEMENT

 4      AGREEMENT WILLING?

 5              MR. AVETOOM:    YES.

 6              THE COURT:    I DIDN'T HEAR YOU ASK YOUR CLIENT THAT

 7      QUESTION.    I WOULD LIKE TO HAVE YOU ASK IF SHE ENTERED

 8      INTO THIS WILLINGLY WITHOUT ANY THREATS OR PROMISES THAT

 9      AREN'T PART OF THIS SETTLEMENT.

10              MR. MOKRI:    IF THE COURT PERMIT ME, I WOULD LIKE

11      TO ASK MR. VAL FRIDMAN ALSO THAT HE EXPLAINED --

12              THE COURT:    DO WE HAVE A STIPULATION THAT VAL

13      FRIDMAN CAN SERVE AS AN INTERPRETER FOR THE DEFENDANT?

14              MR. MOKRI:    WE CAN AGREE TO THAT.

15              MR. MURRAY:    I MEAN -- WE ARE GETTING INTO A FUNNY

16      AREA.   ROSA FRIDMAN TESTIFIED IN ENGLISH THE ENTIRE TRIAL

17      IN THE UNDERLYING CASE AND I UNDERSTAND VAL FRIDMAN IS

18      NOT A CERTIFIED INTERPRETER.

19              THE COURT:    NO, HE IS NOT.        THAT IS WHY I NEED A

20      STIPULATION.    IF YOU DON'T WANT TO STIPULATE, THAT'S

21      FINE. JUST GO AHEAD.

22              MR. MOKRI:    MISS FRIDMAN, YOU UNDERSTOOD ALL THE

23      TERMS OF THE SETTLEMENT AGREEMENT, CORRECT?

24              MS. FRIDMAN:    I'M NOT SURE.

25              THE COURT:    SEE THAT IS MY PROBLEM.

26              MR. MOKRI:    THAT IS WHY, YOUR HONOR, I LIKE TO


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 68 of 122
                                                                                 6

 1      HAVE A STIPULATION FOR VAL FRIDMAN TO EXPLAIN TO HER.

 2              THE COURT:    IF HE DOESN'T WANT TO STIPULATE, I

 3      CAN'T ENFORCE IT.     LET ME CHECK TO SEE IF WE HAVE A

 4      RUSSIAN LANGUAGE INTERPRETER THAT WE CAN GET UP HERE.

 5              MR. MURRAY:    THIS IS JUST A THOUGHT.      IT WOULDN'T

 6      REQUIRE MY STIPULATION BUT IT WOULD BE A QUESTION FROM

 7      COUNSEL, DOES MISS ROSA FRIDMAN AGREE TO WAIVE A

 8      CERTIFIED INTERPRETER AND USE THE SERVICES OF HER SON?

 9              THE COURT:    I THINK I NEED TO HAVE BOTH OF YOU

10      AGREE TO THAT; OTHERWISE, I CAN'T DO IT.

11              MR. MOKRI:    I AM THE ONE THAT OFFERED, YOUR HONOR.

12              THE COURT:    SURE.    LET ME SEE DO WE HAVE AN

13      INTERPRETER?

14              THE CLERK:    I AM GOING TO CHECK RIGHT NOW.       I WAS

15      GETTING THE PHONE NUMBER.

16              THE COURT:    WE HAVE NO CERTIFIED INTERPRETER.

17              MR. MOKRI:    I PROPOSE, YOUR HONOR, WE STIPULATE TO

18      MR. VAL FRIDMAN, THE SON OF ROSA FRIDMAN, TO ACT AS AN

19      INTERPRETER.

20              MR. MURRAY:    YOUR HONOR, CAN WE GO OFF THE RECORD?

21              THE COURT:    WE CAN GO OFF THE RECORD.

22
23                  (OFF THE RECORD DISCUSSION WAS HELD:)

24
25              THE COURT:    WILL THE CLERK, PLEASE, SWEAR IN THE

26      TEMPORARY INTERPRETER.


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 69 of 122
                                                                                 7

 1              THE CLERK:    RAISE YOUR RIGHT HAND.

 2                       DO YOU SOLEMNLY STATE THAT YOU WILL

 3      INTERPRET THE ENGLISH LANGUAGE INTO THE RUSSIAN LANGUAGE

 4      AND THE RUSSIAN LANGUAGE INTO THE ENGLISH LANGUAGE TO THE

 5      BEST OF YOUR ABILITY, SO HELP YOU GOD?

 6              MR. FRIDMAN:    I DO.

 7              THE CLERK:    PLEASE, STATE YOUR FULL NAME AND SPELL

 8      YOUR LAST NAME FOR THE RECORD.

 9              MR. FRIDMAN:    VAL FRIDMAN, LAST NAME F-R-I-D, AS

10      IN DAVID, M-A-N.

11              THE CLERK:    THANK YOU.

12              THE COURT:    COUNSEL, YOU MAY INQUIRE.

13              MR. MOKRI:    MISS FRIDMAN, YOU HEARD ME PUTTING THE

14      TERMS OF THE SETTLEMENT AGREEMENT ON THE RECORD, CORRECT?

15              MS. FRIDMAN:    YES (IN ENGLISH).

16              MR. MOKRI:    YOU AGREE WITH THE TERMS OF THE

17      SETTLEMENT AGREEMENT AS I PUT IT IN THE RECORD?

18              MS. FRIDMAN:    YES (IN ENGLISH).

19              MR. MOKRI:    WE REVIEWED AND WENT OVER THESE TERMS

20      TWO OR THREE TIMES BEFORE WE COME TO THE COUNSEL TABLE,

21      CORRECT?

22              MS. FRIDMAN:    YES (IN ENGLISH).

23              MR. FRIDMAN:    SHE SAID "YES."

24              MR. MOKRI:    ARE YOU VOLUNTARILY AGREEING TO THE

25      TERMS OF THIS SETTLEMENT AS WE PUT ON THE RECORD?

26              MR. FRIDMAN:    SHE SAID "YES."


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 70 of 122
                                                                                 8

 1              MR. MOKRI:    DO YOU HAVE ANY QUESTIONS FROM ME OR

 2      THE COURT ABOUT THE SETTLEMENT AGREEMENT?

 3              MR. FRIDMAN:    SHE IS ASKING IF THIS WILL BE THE

 4      END OF THIS COURT PROCEEDINGS.

 5              MR. MOKRI:    OKAY.    WITH THIS SETTLEMENT AGREEMENT,

 6      THIS WILL BE THE END OF THIS COURT PROCEEDING; DO YOU

 7      UNDERSTAND THAT?

 8              MR. FRIDMAN:    SHE SAID, "YES."

 9              MR. MOKRI:    DOES THE COURT HAVE ANY QUESTIONS

10      REGARDING --

11              THE COURT:    NO.   COUNSEL, DO YOU?

12              MR. FRIDMAN:    SHE AGREES WITH THE SETTLEMENT

13      AGREEMENT.    THAT IS WHAT SHE SAID.

14              THE COURT:    DID PLAINTIFF'S COUNSEL HAVE A

15      QUESTION?

16              MR. MURRAY:    I'M OVERLY CAUTIOUS.        BUT YOUR

17      QUESTIONS WERE SOLELY DID SHE UNDERSTAND WHAT YOU READ

18      INTO THE RECORD.

19                       I, ALSO, READ PART OF THE SETTLEMENT

20      AGREEMENT INTO THE RECORD AND I WANT TO MAKE SURE SHE

21      UNDERSTANDS AND AGREES WITH THAT.

22                       THAT A PROPOSED ORDER WILL BE SUBMITTED

23      FOR THE COURT'S SIGNATURE PURSUANT TO THE SETTLEMENT

24      AGREEMENT.

25                       IT WILL CONTAIN THE TERMS OF THE

26      SETTLEMENT AGREEMENT AND THEN IT WILL BE DISMISSED WITH


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 71 of 122
                                                                                 9

 1      PREJUDICE UPON EXECUTION OF THE ORDER BY THE COURT.

 2                       THE PURPOSE OF THIS ORDER IS TO RECORD IT

 3      WITH THE COUNTY RECORDER.

 4              MR. FRIDMAN:    SHE IS ASKING IS IT GOING TO BE

 5      COMPLETELY DONE ONCE YOU FILE --

 6              MR. MURRAY:    THIS CASE WILL BE RESOLVED.

 7              MR. FRIDMAN:    WHAT OTHER CASES ARE THERE?

 8              MR. MOKRI:    LET ME ASK THE QUESTION.      LET ME JUST

 9      CLEAR THAT ISSUE.     MISS FRIDMAN, DO YOU UNDERSTAND THAT

10      AFTER --

11              THE COURT:    COUNSEL, PART OF THE AGREEMENT WAS

12      THERE WOULD BE A 1542 WAIVER AND THAT TAKES CARE OF ANY

13      CLAIMS BETWEEN THESE FOLKS FOR ALL HISTORY.

14              MR. MOKRI:    CORRECT, YOUR HONOR.

15                       MISS FRIDMAN, DO YOU UNDERSTAND THAT WITH

16      SIGNING THIS SETTLEMENT AGREEMENT, THIS IS GOING TO

17      RESOLVE THIS CASE BETWEEN YOU AND KARL AVETOOM?

18              THE COURT:    SPEAK UP, LOUD, COUNSEL.      LOOK, MAKE

19      SURE SHE UNDERSTAND THIS COVERS ANY AND ALL CLAIMS EVEN

20      THOSE THAT ARE KNOWN.

21              MR. MOKRI:    MISS FRIDMAN, DO YOU UNDERSTAND THAT

22      THIS SETTLEMENT AGREEMENT COVERS ANY AND ALL CLAIMS KNOWN

23      OR UNKNOWN BETWEEN YOU AND MR. KARL AVETOOM.          TRANSLATE.

24              MS. FRIDMAN:    YES, THANK YOU (IN ENGLISH).

25              THE COURT:    MISS REPORTER, DID YOU GET IT?

26              THE REPORTER:     YES.


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 72 of 122
                                                                                 10

 1              MR. MOKRI:    MISS FRIDMAN, DO YOU UNDERSTAND THAT

 2      COUNSEL FOR MR. AVETOOM WILL PREPARE A PROPOSED ORDER AND

 3      SUBMIT IT TO THE JUDGE FOR THE TERMS OF THIS SETTLEMENT

 4      AGREEMENT TO BECOME THE ORDER OF THE COURT?

 5              MR. FRIDMAN:    AM I GOING TO GET A LETTER?

 6              MR. MOKRI:    YEAH, THE PROPOSED ORDER AFTER IT IS

 7      SIGNED BY THE JUDGE.

 8              MS. FRIDMAN:    CAN I HELP -- CONCLUSION.       THANK

 9      YOU, VERY MUCH (IN ENGLISH).

10              THE COURT:    DID SHE UNDERSTAND THAT ANY ORDER THAT

11      I'M BEING ASKED TO SIGN WILL BE SUBMITTED TO HER ATTORNEY

12      FOR APPROVAL AS TO FORM AND CONTENT?

13              MR. MOKRI:    MISS FRIDMAN, DO YOU UNDERSTAND THAT

14      THE ORDER THAT THE JUDGE IS GOING TO BE SIGNING IS GOING

15      TO BE SUBMITTED TO ME TO PROVIDE IT TO YOU TO APPROVE AS

16      TO FORM AND THE CONTENT?

17              MS. FRIDMAN:    YES (IN ENGLISH).

18              MR. FRIDMAN:    SHE UNDERSTANDS SHE IS BEING A

19      LITTLE BIT EMOTIONAL.      SHE KEEPS TALKING ABOUT HER COURT

20      PROCEEDINGS.    IT HAS BEEN GOING ON FOR 12 YEARS.        SHE IS

21      REALLY UPSET ABOUT IT.

22              THE COURT:    THAT IS WHAT I COUNTED 12 YEARS.

23              MR. MURRAY:    YOUR HONOR, I WANT TO MAKE SURE THAT

24      MY CLIENT DOES NOT WAIVE HIS RIGHTS TO ENFORCE THE

25      UNDERLYING JUDGMENT.

26              THE COURT:    PART OF THIS AGREEMENT WAS THAT THEY


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 73 of 122
                                                                                 11

 1      ARE CONFIRMING THE UNDERLYING JUDGMENT AND ITS

 2      ENFORCEABILITY WILL BE OCCASIONED BY THE RECORDING OF THE

 3      ORDER YOU ARE GOING TO ASK ME TO SIGN.

 4                       SO I CAN ONLY ASSUME FROM THAT, THAT PART

 5      OF THE AGREEMENT IS THERE WILL BE A LIEN ON PROPERTY THAT

 6      WILL BE ESTABLISHED BY THIS AND CONFIRMED BY THIS

 7      BECAUSE I THINK THERE IS AN ABSTRACT OF JUDGMENT ALREADY,

 8      IF I'M NOT MISTAKEN FROM READING DOCUMENTS.

 9              MR. MOKRI:    YES, YOUR HONOR.

10              THE COURT:    THOSE ARE PERFECTED RIGHTS.       WE ARE

11      NOT DOING ANYTHING ABOUT PERFECTED RIGHTS.

12              MR. MOKRI:    YOUR HONOR, THE TERMS OF THE AGREEMENT

13      SAYS ROSA FRIDMAN STIPULATED THAT THE JUDGMENT IS

14      ENFORCED.

15              THE COURT:    YES.   THAT IS WHAT I UNDERSTOOD.

16      THANK YOU.

17                       ANYTHING FURTHER?

18              MR. MOKRI:    THAT'S ALL.

19              THE COURT:    THANK YOU, VERY MUCH.

20              MR. MURRAY:    WE WILL PREPARE A PROPOSED ORDER.

21              THE COURT:    MAKE SURE YOU TAKE ALL YOUR DOCUMENTS.

22      WE WILL SET AN OSC RE DISMISSAL.          HOW MUCH TIME DO YOU

23      WANT?

24              MR. MOKRI:    THIRTY DAYS.

25              MR. MURRAY:    THIRTY DAYS.

26              THE COURT:    THIRTY DAYS IS NOT ENOUGH.


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 74 of 122
                                                                                 12

 1               MR. MOKRI:     FORTY-FIVE.
 2               THE COURT:     FORTY-FIVE DAYS.           THAT WILL BE
 3      SEPTEMBER.     I GUESS IT WOULD BE THE 30TH OF AUGUST AT
 4      9:00 O'CLOCK.      IF A DISMISSAL IS FILED BEFORE THEN,
 5      NOBODY NEEDS TO APPEAR.
 6               THE CLERK:     NOTICE WAIVED?
 7               THE COURT:     NOTICE WAIVED?
 8               MR. MOKRI:     NOTICE WAIVED.
 9               MR. MURRAY:     YES, YOUR HONOR.
10
11                         (PROCEEDINGS CONCLUDED.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 75 of 122

 1                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                   COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
 3      DEPARTMENT C-18            HON. THEODORE R. HOWARD, JUDGE
 4
 5      KARL AVETOOM, AN INDIVIDUAL,                   )
                                                       )
 6                                  PLAINTIFF,         )
                                                       )
 7                VS.                                  ) CASE NO. 30-2015-
                                                       ) 00820760-CU-FR-CJC
 8      ROBERT RISBROUGH, AN INDIVIDUAL;               )
        DARLING & RISBROUGH, LLP, A                    ) REPORTER'S
 9      CALIFORNIA LIMITED LIABILITY                   ) CERTIFICATE
        PARTNERSHIP; MOISEY FRIDMAN, AN                )
10      INDIVIDUAL, ROSA FRIDMAN, AN                   )
        INDIVIDUAL, AND AS TRUSTEE FOR THE             )
11      MOISEY FRIDMAN AND ROSA FRIDMAN                )
        TRUST, AND THE FRIDMAN FAMILY                  )
12      TRUST, AND DOES 1 THROUGH 20                   )
        INCLUSIVE,                                     )
13                                   DEFENDANTS. )
        _____________________________________)
14
15                      I, MARY C. WEBB, OFFICIAL REPORTER OF THE
16      SUPERIOR COURT OF THE STATE OF CALIFORNIA, FOR THE COUNTY
17      OF LOS ANGELES, DO HEREBY CERTIFY THAT THE FOREGOING,
18      PAGES 1 TO 12, COMPRISES A FULL, TRUE AND CORRECT
19      TRANSCRIPT OF THE PROCEEDINGS TAKEN IN THE ABOVE-ENTITLED
20      CAUSE ON JULY 9, 2019.
21                      DATED THIS 24TH DAY OF 2019.
22
23
24                      <%16778,Signature%>
25                      CSR #4347
26                      OFFICIAL REPORTER PRO TEMPORE


                                Veritext Legal Solutions
                                     866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                 Desc
                Motion to Dismiss Bankruptcy Case Page 76 of 122
                                                                                                1

              A                      B           COME 7:20                 DEPARTMENT 1:3
    ABILITY 7:5             B 3:11               COMMONLY 2:5,15            13:3
    ABOVE-ENTITLED          BARRIER 1:19         COMPLETELY 9:5            DISCUSSED 2:3
     13:19                  BEACH 2:6,17         COMPRISES 13:18           DISCUSSION 6:23
    ABSTRACT 11:7           BEHALF 1:11,14       CONCERNS 5:1              DISMISSAL 2:24 3:6
    ACT 6:18                BELONG 2:19          CONCLUDED 12:11            3:6 11:22 12:4
    ACTION 3:1              BELONGS 2:20         CONCLUSION 10:8           DISMISSED 8:26
    AFTERNOON 1:2,13        BEST 7:5             CONFIRMED       11:6      DOCUMENTS 11:8
    AGREE 2:21,23,26        BIT 10:19            CONFIRMING 11:1            11:21
     3:5,24 4:2,16 5:14     BLACKBEARD 4:21 CONTAIN 8:25                   DOING 11:11
     6:7,10 7:16            BLACKBIRD 2:5,16 CONTENT 10:12,16
                                                 CORRECT 5:23 7:14                  E
    AGREED 4:23              4:22
    AGREEING 7:24           BRAD 2:8 1:13          7:21 9:14 13:18         E 3:1,11
    AGREEMENT 3:4,8                              COUNSEL 1:10,15           EAST 2:9
     3:10,21,25 4:4,14,17             C            4:23 6:7 7:12,20        EMOTIONAL 10:19
     4:20 5:1,4,23 7:14     C 13:15                8:11,14 9:11,18 10:2    ENFORCE 6:3 10:24
     7:17 8:2,5,13,20,24    CALIFORNIA 1:1,8 COUNTED 10:22                 ENFORCEABILITY
     8:26 9:11,16,22 10:4    2:4,10 1:1 2:6,17   COUNTY 1:2 3:11            11:2
     10:26 11:5,12           13:1,9,16             9:3 13:2,16             ENFORCED 11:14
    AGREEMENTS 4:10         CARE 9:12            COURT 1:1 1:5,7,20        ENGLISH 3:25 5:16
    AGREES 8:12,21          CASE 1:6 1:18 2:11     1:22,26 2:25 3:7,14      7:3,4,15,18,22 9:24
    AHEAD 5:21               2:11,24 5:17 9:6,17   3:18 4:1,8,23 5:6,10     10:9,17
    ALEX 2:20,21             13:7                  5:12,19,25 6:2,9,12     ENTER 3:4
    ALPHABETICAL            CASES 9:7              6:16,21,25 7:12 8:2     ENTERED 3:7 5:7
     3:5                    CAUSE 13:20            8:4,6,9,11,14 9:1,11    ENTERING 5:3
    ANA 2:10 1:1            CAUTIOUS 8:16          9:18,25 10:4,10,19      ENTIRE 5:16
    ANGELES 2:4 13:17       CCP 2:25               10:22,26 11:10,15       ESQ 2:2,8
    APPEAR 12:5             CENTER 1:2 13:2        11:19,21,26 12:2,7      ESTABLISHED 2:9
    APPEARANCES 2:1         CENTRAL 1:2 13:2       13:1,16                  11:6
     1:10                   CERTIFICATE 13:9 COURT'S 8:23                  EXECUTING 3:7
    APPROVAL 10:12          CERTIFIED 5:18 6:8 COVERS 9:19,22              EXECUTION 9:1
    APPROVE 10:15            6:16                CSR 1:25 13:25            EXPLAIN 6:1
    APRIL 2:9               CERTIFY 13:17        C-18 1:3 13:3             EXPLAINED 5:11
    ARCE 2:11               CHANGED 1:8
                                                            D                        F
    AREA 5:16               CHARLES 2:2 1:11
                            CHECK 6:3,14         D 3:1                     FAMILY 1:11 2:7,8
    ASKED 10:11                                                             2:13,15 3:1 13:11
    ASKING 8:3 9:4          CHRONOLOGIC... DARLING 1:8 13:8
                             3:5                 DATED 13:21               FILE 2:26 9:5
    ASSOCIATES 2:7                                                         FILED 12:4
    ASSUME 11:4             CLAIMS 9:13,19,22    DAVID 7:10
                            CLARIFY 4:21         DAY 13:21                 FINE 5:21
    ATTORNEY 10:11                                                         FIRST 2:9 3:15
    AUGUST 12:3             CLEAR 4:5 9:9        DAYS 11:24,25,26
                            CLERK 6:14,25 7:1,7    12:2                    FLOWER 2:3
    AUTHORITY 3:4                                                          FOLKS 9:13
    AVETOOM 1:4 1:8          7:11 12:6           DECLARATION         2:8
                            CLIENT 3:16 4:8 5:6  DEFENDANT       1:14      FOLLOWING 1:4
     2:11 4:9,12,15,18,21                                                  FOLLOWS 2:18
     5:2,5 9:17,23 10:2      10:24                 5:13
                            CLIENTS 3:15         DEFENDANTS        1:12    FOREGOING 13:17
     13:5                                                                  FORM 10:12,16
    A-R-C-E 2:11            CODE 2:6               2:7 13:13


                                      Veritext Legal Solutions
                                           866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41             Desc
                Motion to Dismiss Bankruptcy Case Page 77 of 122
                                                                                              2

    FORTY-FIVE 12:1,2       III 2:2                 LITTLE 10:19        OPEN 1:5
    FRIDMAN 1:9,9,10        INCLUSIVE 1:12          LLP 1:8 13:8        ORANGE 1:2 13:2
     1:10,11 1:9,14,16,17     13:12                 LOOK 9:18           ORDER 3:7,9,11 8:22
     1:18,18 2:4,7,8,10     INCOMPLIANCE            LOS 2:4 13:17        9:1,2 10:2,4,6,10,14
     2:13,14,15,19,20,21      4:14                  LOUD 9:18            11:3,20
     3:20,26 4:5 5:11,13    INDEX 3:5                                   OSC 11:22
     5:16,17,22,24 6:1,7    INDIVIDUAL 1:4,7,9            M             OVERLY 8:16
     6:18,18 7:6,9,9,13       1:10 13:5,8,10,10 MARY 1:25 13:15         OWNED 2:7
     7:15,18,22,23,26 8:3   INDIVIDUALLY        MATTER 1:8              O'CLOCK 12:4
     8:8,12 9:4,7,9,15,21     1:14 2:12         MEAN 5:15
     9:24 10:1,5,8,13,17    INQUIRE 3:14 4:8    MISTAKEN 11:8                     P
     10:18 11:13 13:9,10      7:12              MOISEY 1:9,10 13:9      PAGES 13:18
     13:11,11,11            INTEREST 2:19,20     13:11                  PART 5:9 8:19 9:11
    FULL 7:7 13:18            2:21              MOKRI 2:8 1:13,14        10:26 11:4
    FUNNY 5:15              INTERPRET 7:3        1:21,25 2:2,4 3:13     PARTIES 2:4,21,23
    FURTHER 3:5 4:7         INTERPRETER 5:13     3:16,19 4:2,7,25        2:26 3:3,5
     11:17                    5:18 6:4,8,13,16,195:10,14,22,26 6:11     PARTNERSHIP 1:9
    F-R-I-D 7:9               6:26               6:17 7:13,16,19,24      13:9
                            ISSUE 9:9            8:1,5,9 9:8,14,21      PERCENT 2:19
             G                                   10:1,6,13 11:9,12,18   PERFECTED 11:10
    GETTING 5:15 6:15               J            11:24 12:1,8            11:11
    GO 5:21 6:20,21       JUDGE 1:15 3:22       MORKI 2:7               PERMIT 5:10
    GOD 7:5                10:3,7,14 13:3       MURRAY 2:2 1:11         PHONE 6:15
    GOING 1:26 4:2 6:14 JUDGMENT 2:10,22         1:11,24 2:3 3:5 4:9    PLAINTIFF 1:5 2:2
     9:4,16 10:5,14,14,20  4:14 10:25 11:1,7,13  4:13,16,19,24,26 5:3    1:12 3:10 13:6
     11:3                 JULY 1:17 3:3 1:1      5:15 6:5,20 8:16 9:6   PLAINTIFF'S 8:14
    GOOD 1:13              13:20                 10:23 11:20,25 12:9    PLAN 4:13
    GUESS 12:3            JURISDICTION          MUTUAL 2:23             PLEASE 6:25 7:7
                           2:25                 M-A-N 7:10              PREJUDICE 2:24
             H            JUSTICE 1:2 13:2                               3:6 9:1
    H 3:11                                                N             PREPARE 10:2
    HAND 7:1                        K           N 3:1                    11:20
    HEAR 4:9 5:6          KARL 1:4 9:17,23      NAME 1:8 7:7,8,9        PREPARING 4:13
    HEARD 3:20 7:13        13:5                 NEED 5:19 6:9           PRO 1:26 13:26
    HELD 1:4 2:18 6:23    KEEPS 10:19           NEEDS 12:5              PROBABLY 2:3
    HELP 1:18 7:5 10:8    KNOWN 2:5,16 9:20 NOTICE 12:6,7,8             PROBLEM 5:25
    HISTORY 9:13           9:22                 NUMBER 2:6,11,16        PROCEEDING 8:6
    HON 13:3                                     6:15                   PROCEEDINGS
    HONOR 1:13,25 3:9               L                                    1:16 1:4 8:4 10:20
     3:13,17 4:7,25 5:26 L 2:2                            O              12:11 13:19
     6:11,17,20 9:14      LANE 2:5,16 4:22,22 OCCASIONED 11:2           PROMISES 5:8
     10:23 11:9,12 12:9   LANGUAGE 1:19,20 OFFERED 3:13 6:11            PROPERTY 2:5,15
    HONORABLE 1:15         6:4 7:3,3,4,4        OFFICE 3:12              2:15,18 11:5
    HOWARD 1:15 13:3      LEGAL   3:1           OFFICIAL 1:26           PROPOSE 6:17
    HUNTINGTON 2:6        LETTER 10:5            13:15,26               PROPOSED 4:13
     2:16                 LIABILITY 1:8 13:9 OH 1:20                     8:22 10:2,6 11:20
                          LIEN 11:5             OKAY 1:22 3:16 8:5      PROVIDE 10:15
              I           LIMITED 1:8 13:9      ONCE 9:5

                                      Veritext Legal Solutions
                                           866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                   Desc
                Motion to Dismiss Bankruptcy Case Page 78 of 122
                                                                                                 3

    PROVIDED 2:7      RIGHTS 10:24 11:10            STREET 2:3,9            2:13 13:10
    PURPOSE 3:9 9:2    11:11                        SUBMIT 10:3            TRY 4:3
    PURSUANT 8:23     RISBROUGH 1:7,8               SUBMITTED 8:22         TUESDAY 1:1
    PUT 2:2 7:17,25    1:8 13:8,8                    10:11,15              TWO 7:20
    PUTTING 3:20 7:13 ROBERT 1:7 13:8               SUITE 2:3,9
                      ROSA 1:9,10 1:14,16           SUPERIOR 1:1 13:1                U
              Q        1:18 2:4,10,14,19             13:16                 UNDERLYING 5:17
    QUESTION 5:7 6:6   5:16 6:7,18 11:13            SURE 5:24 6:12 8:20     10:25 11:1
     8:15 9:8          13:10,11                      9:19 10:23 11:21      UNDERSTAND 1:19
    QUESTIONS 4:19,26 RUSSIAN 1:21 6:4              SWEAR 6:25              1:23 3:22 4:3,5 5:17
     8:1,9,17          7:3,4                                                8:7,17 9:9,15,19,21
                                                             T              10:1,10,13
              R                      S              T 3:11                 UNDERSTANDS
    R 1:15 13:3            S 3:11                   TABLE 1:15 7:20         8:21 10:18
    RAISE 7:1              SANTA 2:10 1:1           TAKE 11:21             UNDERSTOOD 5:22
    REACHED 1:23           SAYS 11:13               TAKEN 13:19             11:15
    READ 3:22 4:10 8:17    SEE 5:25 6:3,12          TAKES 9:12             UNKNOWN 9:23
     8:19                  SEPTEMBER 12:3           TALKING 10:19          UPSET 10:21
    READING 11:8           SERVE 5:13               TEMPORARY 6:26         USE 6:8
    REALLY 4:5 10:21       SERVICES 6:8             TEMPORE 1:26
    RECITATION 4:10        SESSION 1:2               13:26                           V
    RECITE 1:26            SET 11:22                TERMS 1:26 2:2 3:21    VAL 1:17 5:11,12,17
    RECORD 1:7 3:11,22     SETTLEMENT 1:23           3:23,24 4:3,16 5:23    6:1,18 7:9
     4:11 6:20,21,23 7:8     2:1 3:4,8,10,21,21      7:14,16,19,25 8:25    VALID 2:12
     7:14,17,25 8:18,20      3:25 4:3,10,14,17,20    10:3 11:12            VERSUS 2:11
     9:2                     5:1,3,9,23 7:14,17     TESTIFIED 5:16         VOLUNTARILY
    RECORDER 9:3             7:25 8:2,5,12,19,23    THANK 1:22 3:19         7:24
    RECORDER'S 3:11          8:26 9:16,22 10:3       4:1 7:11 9:24 10:8    VS 1:6 1:8 13:7
    RECORDING 11:2         SIGN 10:11 11:3           11:16,19
    REDUCE 3:10            SIGNATURE 8:23           THEODORE 1:15                   W
    REFLECTING 3:7         SIGNED 10:7               13:3                  WAIVE 6:7 10:24
    REGARDING 4:19         SIGNING 9:16 10:14       THINK 6:9 11:7         WAIVED 12:6,7,8
     8:10                  SIT 3:16                 THIRTY 11:24,25,26     WAIVER 2:24 9:12
    RELEASE 2:23           SOLELY 8:17              THOUGHT 6:5            WANT 3:14 4:8 5:20
    REMAINDER 2:20         SOLEMNLY 7:2             THREATS 5:8             6:2 8:20 10:23 11:23
    REPORTER 1:26          SON 1:18 6:8,18          THREE 7:20             WEBB 1:25 13:15
     9:25,26 13:15,26      SORRY 1:9                TIME 11:22             WENT 7:19
    REPORTER'S 1:16        SOUTH 2:3                TIMES 7:20             WILLING 5:4
     13:8                  SPEAK 9:18               TRANSCRIPT 1:16        WILLINGLY 5:8
    REPRESENT 2:4 3:3      SPELL 7:7                 13:19                 WITNESSES 3:5
    REPRESENTS 2:14        STATE 1:1 7:2,7 13:1     TRANSLATE 9:23         WOULDN'T 6:5
    REQUIRE 6:6              13:16                  TRIAL 5:16
    RESOLVE 9:17                                                                      X
                           STIPULATE 2:10           TRUE 13:18
    RESOLVED 9:6                                                           X 3:1,11
                             5:20 6:2,17            TRUST 1:11,11 2:7,8
    RETAINING 2:25         STIPULATED 11:13          2:8,13,15,18 13:11            Y
    REVIEWED 7:19          STIPULATION 5:12          13:12                 YEAH 10:6
    RIGHT 3:14 6:14 7:1      5:20 6:1,6             TRUSTEE 1:10 1:15      YEARS 10:20,22


                                      Veritext Legal Solutions
                                           866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 79 of 122
                                                                                 4

                Z                   9
    ZIP 2:6              9 1:17 3:3 1:1 13:20
                         9:00 12:4
              #          900 2:9
    #4347 13:25          90071 2:4
                         92649 2:6
               0         92705 2:10
    00820760-CU-FR-...
      1:7 13:7
               1
    1 1:11 13:12,18
    12 10:20,22 13:18
    14TH 2:9
    1542 2:24 9:12
    16542 2:5,16
    16778,Signature
      13:24
    1851 2:9
               2
    20 1:11 13:12
    2000 2:9
    2019 1:17 3:3 1:1
      13:20,21
    213 2:5
    24TH 13:21
    2530 2:3
               3
    30TH 12:3
    30-2010-00345490
      2:12
    30-2015 1:6 13:7
    304 2:6,16
                4
    4347 1:25
    444 2:3
               6
    627-5983 2:5
    664.6 2:25
    68.3 2:19
             7
    714)619-9395 2:11



                                    Veritext Legal Solutions
                                         866 299-5127
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 80 of 122




                           Exhibit 8
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 81 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 82 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 83 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 84 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 85 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 86 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 87 of 122




                           Exhibit 9
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 88 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 89 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 90 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 91 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 92 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 93 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 94 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 95 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 96 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 97 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 98 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 99 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 100 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 101 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 102 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 103 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 104 of 122
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41   Desc
                Motion to Dismiss Bankruptcy Case Page 105 of 122




                         Exhibit 10
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41               Desc
                Motion to Dismiss Bankruptcy Case Page 106 of 122



                                       EXHIBIT 10
       COMPARISON OF CLAIMS SCHEDULED IN 2012 CASE and 2021 CASE




                               2012 Case              2021 Case
 Creditor                                                              Basis Non-Discharge
                           8:12-bk-11721-ES       8:21-bk-10513-ES
 Karl Avetoom            $650,000.00             $2,670,810.80         11 U.S.C.§ 523(a)(10)
                         Schedule D              Sched. D
 Beach Crest Villas      $194,369.69             $ unlisted            11 U.S.C.§ 523(a)(10)
 HOA                     Claim 4-2               Schedule F
 Darling & Risbrough     $37,274.01              $40,128.76            11 U.S.C.§ 523(a)(10)
                         Schedule F              Schedule F
 D. Michael Bush         $22,407.50              $22,407.50            11 U.S.C.§ 523(a)(10)
                         Schedule F              Schedule F


 Total Of Previously Scheduled Debt (12-11721)     $2,733,347.06       11 U.S.C. § 523(a)(10)
 John Daniel Ott         NA                      $19,981.74
                                                 Ex. 6 Schedule E/F
 I.C. System, Inc        NA                      $162.00
                                                 Ex. 6 Schedule E/F
 Law Offices of Mokri    NA                      $17,635.81
 & Associates                                    Ex. 6 Schedule E/F
                         Claimed New debt        $37,779.55
 Percentage Of Debt Non-Dischargeable In Case No. 8:21-bk-10513          99%      §523(a)(10)




            Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 1
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41         Desc
                Motion to Dismiss Bankruptcy Case Page 107 of 122




                      2012 CASE (8:12-bk-11721-ES)
                         CLAIMS DOCUMENTS




          Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 2
              Case
               Case8:21-bk-10513-ES
                    8:12-bk-11721-ES DocDoc15-1
                                            12 Filed
                                                  Filed02/24/12
                                                        03/23/21 Entered
                                                                   Entered02/24/12
                                                                           03/23/2112:13:09
                                                                                    21:11:41 Desc
                                                                                              Desc
                              Motion to Dismiss
                                        Main Document
                                                Bankruptcy Page
                                                            Case 11Page
                                                                    of 36108 of 122
 B6D (Official Form 6D) (12/07)


          }
          e
          b
          c
          k
          u
          1
          r
          {
          S
          d
          h
          C
          l
          a
          i
          m
          s
          D
          -
          t
          o
          H
          n
          g




  In re         Moisey Fridman,                                                                                           Case No.     8:12-bk-11721
                Rosa Fridman
                                                                                                            ,
                                                                                             Debtors
                                  SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                        C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
             CREDITOR'S NAME                            O                                                             O    N   I
                                                        D   H         DATE CLAIM WAS INCURRED,                        N    L   S        CLAIM
          AND MAILING ADDRESS                           E                                                             T    I   P       WITHOUT               UNSECURED
           INCLUDING ZIP CODE,                          B   W             NATURE OF LIEN, AND                         I    Q   U                             PORTION, IF
                                                        T   J          DESCRIPTION AND VALUE                          N    U   T
                                                                                                                                      DEDUCTING
          AND ACCOUNT NUMBER                            O                                                             G    I   E       VALUE OF                 ANY
            (See instructions above.)
                                                            C                 OF PROPERTY
                                                        R
                                                                            SUBJECT TO LIEN
                                                                                                                      E    D   D     COLLATERAL
                                                                                                                      N    A
                                                                                                                      T    T
Account No.                                                     Location: 1100 Rutland Rd. #7, Newport                     E
                                                                Beach CA 92660 and all personal                            D

Karl Avetoom                                                    property
c/o Charles Murray
523 West Sixth Street, Ste 707
                                                            C
Los Angeles, CA 90014

                                                                Value $                            350,000.00                           650,000.00               419,000.00
Account No.                                                     equity line

Union Bank                                                      Location: 1100 Rutland Rd. #7, Newport
PO Box 85643                                                    Beach CA 92660
San Diego, CA 92186
                                                            C

                                                                Value $                            350,000.00                           119,000.00                         0.00
Account No.




                                                                Value $
Account No.




                                                                Value $
                                                                                                                   Subtotal
 0
_____ continuation sheets attached                                                                                                      769,000.00               419,000.00
                                                                                                         (Total of this page)
                                                                                                                     Total              769,000.00               419,000.00
                                                                                           (Report on Summary of Schedules)
                                   Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 3
 Software Copyright (c) 1996-2012 - CCH INCORPORATED - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case
              Case8:21-bk-10513-ES
                   8:12-bk-11721-ES DocDoc15-1
                                           12 Filed
                                                 Filed02/24/12
                                                       03/23/21 Entered
                                                                  Entered02/24/12
                                                                          03/23/2112:13:09
                                                                                   21:11:41 Desc
                                                                                             Desc
                             Motion to Dismiss
                                       Main Document
                                               Bankruptcy Page
                                                           Case 12Page
                                                                   of 36109 of 122
B6E (Official Form 6E) (4/10)


         }
         n
         b
         s
         k
         e
         1
         c
         {
         u
         S
         r
         h
         d
         P
         l
         i
         o
         E
         t
         -
         y
         C
         a
         m
         H
         g
         U




 In re         Moisey Fridman,                                                                                                    Case No.            8:12-bk-11721
               Rosa Fridman
                                                                                                                     ,
                                                                                               Debtors
                  SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
          A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of unsecured claims entitled
    to priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits of the
    account number, if any, of all entities holding priority claims against the debtor or the property of the debtor, as of the date of the filing of the petition. Use a separate
    continuation sheet for each type of priority and label each with the type of priority.
          The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the debtor chooses to do
    so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian."
    Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
          If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
    schedule of creditors, and complete Schedule H-Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
    liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the claim is contingent, place an "X" in the
    column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled
    "Disputed." (You may need to place an "X" in more than one of these three columns.)
          Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all claims listed on this Schedule E in the box labeled
    "Total" on the last sheet of the completed schedule. Report this total also on the Summary of Schedules.
          Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts entitled to priority
    listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total
    also on the Statistical Summary of Certain Liabilities and Related Data.
          Report the total of amounts not entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts not entitled to
    priority listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this
    total also on the Statistical Summary of Certain Liabilities and Related Data.

         Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

    TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that category are listed on the attached sheets)
         Domestic support obligations
        Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or responsible relative
    of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in 11 U.S.C. § 507(a)(1).

         Extensions of credit in an involuntary case
        Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of the appointment of a
    trustee or the order for relief. 11 U.S.C. § 507(a)(3).

         Wages, salaries, and commissions
        Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying independent sales
    representatives up to $11,725* per person earned within 180 days immediately preceding the filing of the original petition, or the cessation of business, whichever
    occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

         Contributions to employee benefit plans
       Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the cessation of business,
    whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).

         Certain farmers and fishermen
         Claims of certain farmers and fishermen, up to $5,775* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).

         Deposits by individuals
        Claims of individuals up to $2,600* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use, that were not
    delivered or provided. 11 U.S.C. § 507(a)(7).

         Taxes and certain other debts owed to governmental units
         Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).

         Commitments to maintain the capital of an insured depository institution
       Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors of the Federal
    Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C. § 507 (a)(9).

         Claims for death or personal injury while debtor was intoxicated
       Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using alcohol, a drug, or
    another substance. 11 U.S.C. § 507(a)(10).




    * Amount subject to adjustment on 4/01/13, and every three years thereafter with respect to cases commenced on or after the date of adjustment.
                                                                            0         continuation sheets attached
                                   Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 4
Software Copyright (c) 1996-2012 - CCH INCORPORATED - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case
               Case8:21-bk-10513-ES
                    8:12-bk-11721-ES DocDoc15-1
                                            12 Filed
                                                  Filed02/24/12
                                                        03/23/21 Entered
                                                                   Entered02/24/12
                                                                           03/23/2112:13:09
                                                                                    21:11:41 Desc
                                                                                              Desc
                              Motion to Dismiss
                                        Main Document
                                                Bankruptcy Page
                                                            Case 13Page
                                                                    of 36110 of 122
 B6F (Official Form 6F) (12/07)


          }
          n
          b
          s
          k
          e
          1
          c
          {
          u
          S
          r
          h
          d
          N
          o
          l
          p
          F
          i
          -
          C
          t
          y
          a
          m
          H
          g
          U




  In re         Moisey Fridman,                                                                                          Case No.        8:12-bk-11721
                Rosa Fridman
                                                                                                                ,
                                                                                             Debtors

               SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
       State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against the
 debtor or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the
 trustee and the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's
 parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). Do not
 include claims listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community."
       If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the
 claim is disputed, place an "X" in the column labeled "Disputed." (You may need to place an "X" in more than one of these three columns.)
       Report the total of all claims listed on this schedule in the box labeled "Total" on the last sheet of the completed schedule. Report this total also on the Summary of
 Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and Related Data.


      Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.

                                                                     C    Husband, Wife, Joint, or Community                                C   U   D
                  CREDITOR'S NAME,                                   O                                                                      O   N   I
                  MAILING ADDRESS                                    D    H                                                                 N   L   S
                INCLUDING ZIP CODE,                                  E                DATE CLAIM WAS INCURRED AND                           T   I   P
                                                                          W
               AND ACCOUNT NUMBER
                                                                     B              CONSIDERATION FOR CLAIM. IF CLAIM                       I   Q   U
                                                                                                                                                        AMOUNT OF CLAIM
                                                                     T    J                                                                 N   U   T
                                                                     O                IS SUBJECT TO SETOFF, SO STATE.                       G   I   E
                 (See instructions above.)                           R
                                                                          C
                                                                                                                                            E   D   D
                                                                                                                                            N   A
Account No. 9885                                                              2011                                                          T   T
                                                                                                                                                E
                                                                              Legal fees                                                        D

Darling & Risbrough, LLP
19200 Von Karman Ave., Ste. 750                                           C
Irvine, CA 92612

                                                                                                                                                                     37,274.01
Account No. 0108                                                              2011

Hahn & Bowersock
151 Kalmus Dr., Ste. L-1                                                  C
Costa Mesa, CA 92626

                                                                                                                                                                         564.25
Account No.                                                                   2011
                                                                              Legal Fees
Law Offices of D. Michael Bush
9 Corporate Park, Ste. 100                                                C
Irvine, CA 92606

                                                                                                                                                                     22,407.50
Account No.




                                                                                                                                        Subtotal
 0
_____ continuation sheets attached                                                                                                                                   60,245.76
                                                                                                                              (Total of this page)
                                                                                                                                         Total
                                                                                                               (Report on Summary of Schedules)                      60,245.76


                                   Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 5
 Software Copyright (c) 1996-2012 - CCH INCORPORATED - www.bestcase.com                                                                   S/N:37389-120208   Best Case Bankruptcy
Case
Case8:12-bk-11721-ES
     8:21-bk-10513-ES Claim
                         Doc 15-1
                              4-2 Filed 07/19/12
                                         03/23/21 Desc
                                                  Entered
                                                       Main
                                                          03/23/21
                                                            Document
                                                                   21:11:41
                                                                          Page
                                                                             Desc
                                                                               1 of
                Motion to Dismiss Bankruptcy
                                         2 Case Page 111 of 122




           Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 6
Case
Case8:12-bk-11721-ES
     8:21-bk-10513-ES Claim
                         Doc 15-1
                              4-2 Filed 07/19/12
                                         03/23/21 Desc
                                                  Entered
                                                       Main
                                                          03/23/21
                                                            Document
                                                                   21:11:41
                                                                          Page
                                                                             Desc
                                                                               2 of
                Motion to Dismiss Bankruptcy
                                         2 Case Page 112 of 122




           Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 7
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41         Desc
                Motion to Dismiss Bankruptcy Case Page 113 of 122




                      2021 CASE (8:21-bk-10513-ES)
                         CLAIMS DOCUMENTS




          Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 8
               Case
               Case8:21-bk-10513-ES
                    8:21-bk-10513 DocDoc 1 15-1
                                            Filed 02/26/21
                                                   Filed 03/23/21
                                                              Entered
                                                                    Entered
                                                                      02/26/21
                                                                            03/23/21
                                                                               16:33:34
                                                                                     21:11:41
                                                                                         Desc Main
                                                                                              Desc
                              Motion to Dismiss
                                           Document
                                                BankruptcyPage
                                                             Case
                                                               17 ofPage
                                                                     50 114 of 122
  Fill in this information to identify your case:

                     Rosa A Fridman
  Debtor 1
                     First Name          Middle Name             Last Name

  Debtor 2
  (Spouse, if filing) First Name            Middle Name            Last Name


  United States Bankruptcy Court for the: Central District of California

  Case number
  (if know)                                                                                                                                                                    Check if this is an
                                                                                                                                                                               amended filing



Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                        12/15


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
  name and case number (if known).
 1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.



  Part 1:         List All Secured Claims

  2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If      Column A               Column B               Column C
     more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, list the claims in   Amount of claim        Value of collateral    Unsecured
     alphabetical order according to the creditor’s name.                                                                         Do not deduct the      that supports this     portion If any
                                                                                                                                  value of collateral.   claim
 2.1                                                                            Describe the property that secures the claim: $ 8,525.50                 $ 337,687.00           $ 8,525.50


          Karl Avetoom
                                                                              16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                              $337,687.00 Judgment Superior Court of California for the County of
          Creditor’s Name
                                                                              Orange Case No. 30-2010-00345490 Recorded Doc No.
          1100 Rutland Road                                                   2015000126507
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          #9                                                                 apply.
                                                                                Contingent
          Newport Beach CA          92660
                                                                                Unliquidated
          City              State   ZIP Code
                                                                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                    Nature of lien. Check all that apply.
                 Debtor 2 only                                                  An agreement you made (such as mortgage or
                                                                                secured car loan)
                 Debtor 1 and Debtor 2 only
                                                                                Statutory lien (such as tax lien, mechanic’s lien)
                 At least one of the debtors and another
                                                                                Judgment lien from a lawsuit
                 Check if this claim relates to a community                     Other (including a right to offset)
                 debt
                                                                             Last 4 digits of account number
          Date debt was incurred




                                    Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 9
Official Form 106D                                                Schedule D: Creditors Who Have Claims Secured by Property                                                            page 1 of 4
               Rosa A Fridman
Debtor        Case
              Case   8:21-bk-10513-ES
                      8:21-bk-10513 DocDoc
                First Name                 1 15-1
                                 Middle Name  Filed 02/26/21
                                                     Filed 03/23/21
                                                Last Name       Entered
                                                                      Entered
                                                                        02/26/21
                                                                              03/23/21
                                                                                 16:33:34
                                                                                Case     21:11:41
                                                                                     number(if    Desc Main
                                                                                               known)  Desc
                                Motion to Dismiss
                                             Document
                                                  BankruptcyPage
                                                               Case
                                                                 18 ofPage
                                                                       50 115 of 122
 2.2                                                                  Describe the property that secures the claim: $ 5,432.97       $ 337,687.00   $ 5,432.97


         Karl Avetoom
                                                                    16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                    $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                    Orange Case No. 30-2010-00345490 Recorded Doc No.
         1100 Rutland Road                                          2014000398135
         Number         Street
                                                                   As of the date you file, the claim is: Check all that
         #9                                                        apply.
                                                                      Contingent
         Newport Beach CA            92660
                                                                      Unliquidated
         City                State   ZIP Code
                                                                      Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                           Nature of lien. Check all that apply.
                Debtor 2 only                                         An agreement you made (such as mortgage or
                                                                      secured car loan)
                Debtor 1 and Debtor 2 only
                                                                      Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                      Judgment lien from a lawsuit
                Check if this claim relates to a community            Other (including a right to offset)
                debt
                                                                   Last 4 digits of account number
         Date debt was incurred

 2.3                                                                  Describe the property that secures the claim: $ 6,852.33       $ 337,687.00   $ 6,852.33


         Karl Avetoom
                                                                    16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                    $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                    Orange Case No. 30-2015-00820760 Recorded Doc No.
         1100 Rutland Road                                          2020000673157
         Number         Street
                                                                   As of the date you file, the claim is: Check all that
         #9                                                        apply.
                                                                      Contingent
         Newport Beach CA            92660
                                                                      Unliquidated
         City                State   ZIP Code
                                                                      Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                           Nature of lien. Check all that apply.
                Debtor 2 only                                         An agreement you made (such as mortgage or
                                                                      secured car loan)
                Debtor 1 and Debtor 2 only
                                                                      Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                      Judgment lien from a lawsuit
                Check if this claim relates to a community            Other (including a right to offset)
                debt
                                                                   Last 4 digits of account number
         Date debt was incurred

 2.4                                                                  Describe the property that secures the claim: $ 1,000,000.00   $ 337,687.00   $ 1,000,000.00


         Karl Avetoom
                                                                    16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                    $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                    Orange Case No. 30-2010-00345490 Recorded Doc No.
         1100 Rutland Road                                          2012000023845
         Number         Street
                                                                   As of the date you file, the claim is: Check all that
         #9                                                        apply.
                                                                      Contingent
         Newport Beach CA            92660
                                                                      Unliquidated
         City                State   ZIP Code
                                                                      Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                           Nature of lien. Check all that apply.
                Debtor 2 only                                         An agreement you made (such as mortgage or
                                                                      secured car loan)
                Debtor 1 and Debtor 2 only
                                                                      Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                      Judgment lien from a lawsuit
                Check if this claim relates to a community            Other (including a right to offset)
                debt
                                                                   Last 4 digits of account number
         Date debt was incurred




                                     Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 10
Official Form 106D                                          Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 4
               Rosa A Fridman
Debtor        Case
              Case   8:21-bk-10513-ES
                      8:21-bk-10513 DocDoc
                First Name                 1 15-1
                                 Middle Name  Filed 02/26/21
                                                     Filed 03/23/21
                                                Last Name       Entered
                                                                      Entered
                                                                        02/26/21
                                                                              03/23/21
                                                                                 16:33:34
                                                                                Case     21:11:41
                                                                                     number(if    Desc Main
                                                                                               known)  Desc
                                Motion to Dismiss
                                             Document
                                                  BankruptcyPage
                                                               Case
                                                                 19 ofPage
                                                                       50 116 of 122
 2.5                                                                    Describe the property that secures the claim: $ 1,000,000.00           $ 337,687.00          $ 662,313.00


         Karl Avetoom
                                                                      16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                      $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                      Orange Case No. 30-2010-00345490 Recorded Doc No.
         1100 Rutland Road                                            2011000590354
         Number         Street
                                                                     As of the date you file, the claim is: Check all that
         #9                                                          apply.
                                                                        Contingent
         Newport Beach CA            92660
                                                                        Unliquidated
         City                State   ZIP Code
                                                                        Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                             Nature of lien. Check all that apply.
                Debtor 2 only                                           An agreement you made (such as mortgage or
                                                                        secured car loan)
                Debtor 1 and Debtor 2 only
                                                                        Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                        Judgment lien from a lawsuit
                Check if this claim relates to a community              Other (including a right to offset)
                debt
                                                                     Last 4 digits of account number
         Date debt was incurred

 2.6                                                                    Describe the property that secures the claim: $ Unknown                $ 337,687.00          $ Unknown


         Karl Avetoom
                                                                      16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                      $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                      Orange Case No. 30-2015-00820760 Doc No. 2020000673156
         1100 Rutland Road
         Number         Street
                                                                     As of the date you file, the claim is: Check all that
         #9                                                          apply.
                                                                        Contingent
         Newport Beach CA            92660
                                                                        Unliquidated
         City                State   ZIP Code
                                                                        Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                             Nature of lien. Check all that apply.
                Debtor 2 only                                           An agreement you made (such as mortgage or
                                                                        secured car loan)
                Debtor 1 and Debtor 2 only
                                                                        Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                        Judgment lien from a lawsuit
                Check if this claim relates to a community              Other (including a right to offset)
                debt
                                                                     Last 4 digits of account number
         Date debt was incurred

 2.7                                                                    Describe the property that secures the claim: $ 650,000.00             $ 337,687.00          $ 650,000.00


         Karl Avetoom
                                                                      16542 Blackbeard Lane Unit 304, Huntington Beach, CA 92649 -
                                                                      $337,687.00 Judgment Superior Court of California for the County of
         Creditor’s Name
                                                                      Orange Case No. 30-2010-00345490 Recorded Doc No.
         1100 Rutland Road                                            2015000126500
         Number         Street
                                                                     As of the date you file, the claim is: Check all that
         #9                                                          apply.
                                                                        Contingent
         Newport Beach CA            92660
                                                                        Unliquidated
         City                State   ZIP Code
                                                                        Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                             Nature of lien. Check all that apply.
                Debtor 2 only                                           An agreement you made (such as mortgage or
                                                                        secured car loan)
                Debtor 1 and Debtor 2 only
                                                                        Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                        Judgment lien from a lawsuit
                Check if this claim relates to a community              Other (including a right to offset)
                debt
                                                                     Last 4 digits of account number
         Date debt was incurred

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                        $ 2,670,810.80



  Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying to collect from
   you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that
                                     Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 11
Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                      page 3 of 4
             Rosa A Fridman
Debtor      Case
            Case   8:21-bk-10513-ES
                    8:21-bk-10513 DocDoc
              First Name      Middle Name1 15-1
                                            Filed 02/26/21
                                                   Filed 03/23/21
                                              Last Name       Entered
                                                                    Entered
                                                                      02/26/21
                                                                            03/23/21
                                                                               16:33:34
                                                                              Case     21:11:41
                                                                                   number(if    Desc Main
                                                                                             known)  Desc
                              Motion to Dismiss
                                           Document
                                                BankruptcyPage
                                                             Case
                                                               20 ofPage
                                                                     50 117 of 122
   you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




                                 Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 12
Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                                           page 4 of 4
              Case
              Case8:21-bk-10513-ES
                   8:21-bk-10513 DocDoc 1 15-1
                                           Filed 02/26/21
                                                  Filed 03/23/21
                                                             Entered
                                                                   Entered
                                                                     02/26/21
                                                                           03/23/21
                                                                              16:33:34
                                                                                    21:11:41
                                                                                        Desc Main
                                                                                             Desc
                             Motion to Dismiss
                                          Document
                                               BankruptcyPage
                                                            Case
                                                              21 ofPage
                                                                    50 118 of 122
   Fill in this information to identify your case:

                       Rosa A Fridman
   Debtor 1
                       First Name         Middle Name             Last Name

   Debtor 2
   (Spouse, if filing) First Name            Middle Name            Last Name


   United States Bankruptcy Court for the: Central District of California

   Case number
   (if know)
                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                   amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to any executory
 contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts
 and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by
 Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
 additional pages, write your name and case number (if known).

   Part 1:         List All of Your PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims against you?
         No. Go to Part 2.
         Yes.

   Part 2:         List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
         No. You have nothing else to report in this part. Submit to the court with your other schedules.
         Yes. Fill in all of the information below.

   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured claim, list the
      creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,
      list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                        Total claim


  4.1                                                                         Last 4 digits of account number Potential Assignee re: Avetoom Creditor
          Beach Crest Villas Homeowners Association                                                                                                                                      $ Unknown
                                                                              When was the debt incurred?
          Nonpriority Creditor's Name
          1100 Rutland Rd                                                     As of the date you file, the claim is: Check all that apply.
          Number        Street                                                   Contingent
          Newport Beach CA           92660                                       Unliquidated
          City               State   ZIP Code                                    Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                     Type of NONPRIORITY unsecured claim:
                                                                                Student loans
                 Debtor 2 only
                                                                                 Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only
                                                                                 that you did not report as priority claims
                 At least one of the debtors and another                         Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                         debts
              debt                                                               Other. Specify
          Is the claim subject to offset?
              No
                 Yes




                                     Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 13
Official Form 106E/F                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                     page 1 of 4
              Rosa A Fridman
 Debtor      Case
             Case   8:21-bk-10513-ES
                     8:21-bk-10513 DocDoc
                  First Name              1 15-1
                                             Filed 02/26/21
                                     Middle Name    Filed 03/23/21
                                                   Last Name   Entered
                                                                     Entered
                                                                       02/26/21
                                                                             03/23/21
                                                                                16:33:34
                                                                               Case     21:11:41
                                                                                    number(if    Desc Main
                                                                                              known)  Desc
                               Motion to Dismiss
                                            Document
                                                 BankruptcyPage
                                                              Case
                                                                22 ofPage
                                                                      50 119 of 122
  4.2                                                             Last 4 digits of account number
          Darling Risbrough                                                                                                         $ 40,128.76
                                                                  When was the debt incurred?
          Nonpriority Creditor's Name
          19200 Von Karman                                        As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Suite 750                                                  Unliquidated
                                                                     Disputed
          Irvine     CA          92612
          City       State       ZIP Code                         Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Attorneys Fees
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.3                                                             Last 4 digits of account number
          D. Michael Bush                                                                                                           $ 22,407.50
                                                                  When was the debt incurred?
          Nonpriority Creditor's Name
          2575 McCabe Way                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Suite 260                                                  Unliquidated
                                                                     Disputed
          Irvine     CA          92614
          City       State       ZIP Code                         Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Attorneys Fees
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.4                                                             Last 4 digits of account number 4***
          I.C. System, Inc                                                                                                            $ 162.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          Po Box 64378                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Saint Paul MN            55164                             Unliquidated
          City           State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify
          Is the claim subject to offset?
              No
                 Yes




                                         Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 14
Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                      page 2 of 4
              Rosa A Fridman
 Debtor      Case
             Case   8:21-bk-10513-ES
                     8:21-bk-10513 DocDoc
                  First Name              1 15-1
                                             Filed 02/26/21
                                   Middle Name      Filed 03/23/21
                                                 Last Name     Entered
                                                                     Entered
                                                                       02/26/21
                                                                             03/23/21
                                                                                16:33:34
                                                                               Case     21:11:41
                                                                                    number(if    Desc Main
                                                                                              known)  Desc
                               Motion to Dismiss
                                            Document
                                                 BankruptcyPage
                                                              Case
                                                                23 ofPage
                                                                      50 120 of 122
  4.5                                                                  Last 4 digits of account number
          John Daniel Ott                                                                                                                                                     $ 19,981.74
                                                                       When was the debt incurred?
          Nonpriority Creditor's Name
          3020 Old Ranch Pkwy                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          Ste 300                                                          Unliquidated
                                                                           Disputed
          Seal Beach CA           90740
          City            State   ZIP Code                             Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                                  Student loans
            Debtor 1 only                                                  Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 Debtor 2 only
                                                                           Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                                debts
                 At least one of the debtors and another                   Other. Specify Attorneys Fees
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.6                                                                  Last 4 digits of account number
          Law Offices of Mokri & Associates                                                                                                                                   $ 17,635.81
                                                                       When was the debt incurred?
          Nonpriority Creditor's Name
          1851 E 1st Street                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          Suite 840                                                        Unliquidated
                                                                           Disputed
          Santa Ana CA            92705
          City           State    ZIP Code                             Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                                  Student loans
            Debtor 1 only                                                  Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 Debtor 2 only
                                                                           Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                                debts
                 At least one of the debtors and another                   Other. Specify Attorney's Fees
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

   Part 3:         List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is trying to
     collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor
     for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill
     out or submit this page.


   Part 4:         Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.



                                                                                                                        Total claim

   Total claims           6a. Domestic support obligations                                                  6a.    $ 0.00
   from Part 1
                          6b. Taxes and certain other debts you owe the government                          6b.    $ 0.00

                          6c. Claims for death or personal injury while you were                            6c.    $ 0.00
                              intoxicated
                          6d. Other. Add all other priority unsecured claims. Write that                    6d.    $ 0.00
                              amount here.
                          6e. Total. Add lines 6a through 6d.                                               6e.
                                                                                                                     $ 0.00




                                      Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 15
Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 3 of 4
              Rosa A Fridman
 Debtor      Case
             Case   8:21-bk-10513-ES
                     8:21-bk-10513 DocDoc
               First Name      Middle Name1 15-1
                                             Filed 02/26/21
                                                    Filed 03/23/21
                                              Last Name        Entered
                                                                     Entered
                                                                       02/26/21
                                                                             03/23/21
                                                                                16:33:34
                                                                               Case     21:11:41
                                                                                    number(if    Desc Main
                                                                                              known)  Desc
                               Motion to Dismiss
                                            Document
                                                 BankruptcyPage
                                                              Case
                                                                24 ofPage
                                                                      50 121 of 122
                                                                                                            Total claim

   Total claims        6f. Student loans                                                          6f.   $ 0.00
   from Part 2
                       6g. Obligations arising out of a separation agreement or                   6g.   $ 0.00
                           divorce that you did not report as priority claims
                       6h. Debts to pension or profit-sharing plans, and other similar            6h.   $ 0.00
                           debts
                       6i. Other. Add all other nonpriority unsecured claims. Write that          6i.   $ 100,315.81
                           amount here.
                       6j. Total. Add lines 6f through 6i.                                        6j.
                                                                                                         $ 100,315.81




                                  Exhibit 10 - Summary of Claims Documents in 2012 and 2021 Cases - 16
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims           page 4 of 4
Case 8:21-bk-10513-ES Doc 15-1 Filed 03/23/21 Entered 03/23/21 21:11:41                               Desc
                Motion to Dismiss Bankruptcy Case Page 122 of 122


   1                                   PROOF OF SERVICE OF DOCUMENT
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
   2   address is: PO Box 2227, Fallbrook, CA 92088
   3   A true and correct copy of the foregoing document entitled (specify): MOTION TO DISMISS
       BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 707 WITH 180 DAY BAR TO REFILING;
   4   DECLARATION OF KARL AVETOOM IN SUPPORT THEREOF will be served or was served (a)
       on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
   5   below:
   6
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
   7   to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
       hyperlink to the document. On (date) March 23, 2021, I checked the CM/ECF docket for this bankruptcy
   8   case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
       List to receive NEF transmission at the email addresses stated below:
   9
              Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
  10          Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
              United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
  11
  12                                                      Service information continued on attached page

  13   2. SERVED BY UNITED STATES MAIL:
       On (date) March 23, 2021, I served the following persons and/or entities at the last known addresses in this
  14   bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
       the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge here
  15   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
  16   document is filed.

  17          Hon. Erithe Smith, 411 W. Fourth Street, Suite 5040, Santa Ana, CA 92701
              Office of the U.S. Trustee, 411 W. Fourth Street, Suite 7160, Santa Ana, CA 92701
  18          Rosa Fridman, 16542 Blackbeard Ln, Unit 304, Huntington Beach, CA 92649

  19                                                      Service information continued on attached page

  20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
                OR EMAIL:
  21   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
       (date) March 23, 2021, I served the following persons and/or entities by personal delivery, overnight mail
  22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
       email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
  23   mail to, the judge will be completed no later than 24 hours after the document is filed.
  24
  25                                                      Service information continued on attached page

  26   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  27     March 23, 2021          Donald W. Reid                               /s/Donald W. Reid
         Date                     Printed Name                                Signature
  28


                                                             16
